I declare resumed the session of the European Parliament adjourned on Thursday 2 December 2004.
With regard to Wednesday’s agenda, in relation to the report by Mr Moscovici on Romania’s progress towards accession (A6-0061/2004), the Group of the Greens/European Free Alliance has presented a request that we postpone this report until a future sitting.
– Mr President, on behalf of my group, I should like to point out that we are strongly in favour of Romania’s accession to the European Union. We are, however, opposed to its accession being rushed through without it fully meeting the set criteria. That would be bad both for the credibility of the European Union – particularly because other enlargements are also being prepared, as we all know – and for all those people in Romania who are fighting for the rule of law and against corruption, and it would work against the resolution of other serious problems, which have also recently been highlighted by the Commission. That, Mr President, is why we have asked for this vote to be postponed and for a dialogue to be set up with the recently elected members of the Romanian Parliament, so that we can give credibility to a process that would have none if it were automatic and thus utterly pointless.
.  If I might put it quite briefly, Mrs Frassoni, we are not, this week, voting on Romania’s accession, but on the report, which has a number of favourable things to say, and a number of negative ones too. We believe that we have to show Romania – right now, at a time when things are at a critical point – the way it has to go in the coming weeks, months, and perhaps years if it is to be able to accede. That is why we are in favour of the debate and, ultimately, the vote on Romania happening this week. So, speaking on behalf of my group, I want to express opposition to this contribution being deferred.
Also in relation to the Wednesday sitting, there is a proposed change to the agenda. The Socialist Group in the European Parliament and the Group of the Alliance of Liberals and Democrats for Europe have both presented requests that we postpone the report by Mr Coelho on the establishment of uniform models for visas and residents’ permits for third-country nationals (A6-0029/2004) until a future part-session.
.  Mr President, I was actually waiting for Mr Watson, but now I will do it myself. I think a mistake has been made here, as the Coelho report that is on the agenda is not meant to be there yet; what should be there is the report dealing with the combating of cross-border vehicle crime. I therefore ask that the report currently on the agenda be deferred and replaced on the agenda by Mr Coelho’s report on tackling vehicle crime with cross-border implications.
Mr President, I have no objection to moving the Dutch initiative on vehicle theft onto the agenda, as I feel that it would be a nice gesture to the Dutch Presidency for Parliament to state its position on what is, after all, a peaceful initiative, and one that does not cause controversy in this House. What does not strike me as reasonable is that this should be done at the expense of the initiative on registers. This is because the main thrust of the issue of registers is the introduction of biometric data. In the last part-session in Brussels, Parliament stated its position on this issue relating to passports. What we must now do is close the file on visas. This is not a codecision issue. The point is that Parliament gives its opinion to the Council and either Parliament submits this opinion in time to ensure that that opinion can influence the Council’s decision or we lose due to ‘non-appearance’, because the Council goes ahead and makes its decision in the absence of a Parliament position.
Our position was well-founded, having enjoyed the consensus of the Socialists in the Committee on Civil Liberties, Justice and Home Affairs, and I see no reason why we should give up this vote in today’s sitting.
I therefore believe, Mr President, that we could integrate the report on the Dutch initiative, which would be a nice gesture to the Presidency-in-Office, but without removing the visas report, which was, indeed, adopted in the Committee on Civil Liberties, Justice and Home Affairs by an overwhelming majority, including the Socialist vote.
Also for the Wednesday sitting, there is a proposed change to the agenda. The Socialist Group in the European Parliament and the Group of the Greens/European Free Alliance have both presented requests that we include in the vote at midday the report by Mr Coelho, on the initiative of the Kingdom of the Netherlands for adoption of a Council Decision on tackling vehicle crime with cross-border implications, approved in accordance with Rule 43(1) of the Rules of Procedure (A6-0052/2004).
.  Mr President, I did actually think – and framed my request accordingly – that the Coelho report on vehicle crime with cross-border implications was to be dealt with rather than the report listed. That was what I requested, and, as I understand it, Mr Coelho has no objection in principle to this report being discussed.
According to the Rules of Procedure, in order to replace one report with another, we must first vote to remove the first one and then vote to include the second.
– Mr President, I am putting this request forward on behalf of the Socialist Group in the European Parliament and I do not think the other groups will object. My request concerns the extremely serious situation in Cambodia, where a number of children who had been set free and entrusted by the authorities to an NGO have again been kidnapped by prostitution racketeers, while the staff of the NGO in question have received death threats. The situation is truly very serious.
We have already dealt with the pressing business and I think all of the groups are in agreement with keeping Zimbabwe, Congo and Bhopal on the agenda. We do not intend to oppose those topics, but we just ask to be able to address the Cambodia issue within the debate on the preparations for the European Council, to be held on Wednesday, so as to increase awareness in the Council and Commission. We think that this would be the right thing to do, partly in view of the seriousness of the facts. Those children have been forced back into the chain of prostitution, which notoriously serves a European clientele. We therefore believe that dealing with this subject during the debate on the European Council would be an act of great sensitivity and I do not think any of the groups will object.
What you have said does not relate to a change to the agenda.
The Presidency will not prevent any issue from being raised in the debate with the Council.
Mr President, although we can do as you have said, might we ask you, after the debate, to perhaps write to the Cambodian Government in order to express this House’s great concern and disquiet at these events? This would certainly be an appropriate way for us to deal with them.
I am happy to do so, provided that there is consensus and no opposition. Otherwise, we would have to hold a debate. I shall communicate the European Parliament’s concern, but we are not changing the agenda.
– Mr President, I too am in full agreement on this point. If you decide to send a letter to the Cambodian authorities, however, I should like to ask you to underline this episode in particular but also to refer to the overall situation. As we all know, the Cambodian monarch has abdicated in protest at the general political situation and members of the Sam Rainsy party and the opposition have been threatened with death and with being expelled from Parliament. I therefore fully agree with your initiative to send a letter, in which I ask you to express our extreme concern not just about this incident but about the overall state of legality and human rights.
I am very happy to communicate that and other concerns, but I cannot write a letter analysing the specific political situation of a country and go into all the details which would be impossible to analyse without a debate and vote in Parliament. There is a very specific issue which could be included in a letter, expressing an concern about that issue, but I do not believe I should go as far as to analyse the overall political situation in Cambodia without a prior debate and resolution by Parliament.
If there are no objections, therefore, my letter will be restricted to expressing concern about the issue raised by Mrs Napoletano, and I would invite you to debate the political situation in Cambodia in accordance with the appropriate parliamentary procedures, if you so wish.
I trust that you understand this, Mr Pannella.
The next item is the one-minute speeches.
Mr President, the difficulties experienced by European producers of soft fruit and those involved in the processing and preservation of such fruit prompted me to put the following question to the European Commission on 28 October 2004: what steps does the Commission propose to take to protect soft fruit growers, particularly in the new Member States, as well as to ensure a profitable market for both producers and processors?
The Commission’s answer of 16 November 2004 included statements to the effect that these problems were the result of a bumper harvest, and that Polish producers should be able to place their products on the market under the most favourable conditions by making use of CMO funds.
Mr President, I did not ask what Polish producers ought to do, I asked what steps the Commission proposes to take to protect fruit growers and to ensure a profitable market for their fruit. As I have not received an answer, I should like to ask you to take action.
Mr President, I would like to condemn the abolition in Spain of one of the principles of all democracies: the separation of powers. The Government has just presented a law aimed at subjecting the judiciary to its decisions and, to this end, has had no hesitation in manipulating the law and parliamentary procedures.
When this law is implemented, the Spanish legal system will fall victim to great instability, inoperability and manipulation, by creating situations of deadlock in the General Council of the Judiciary which will prevent it from moving forward in its decision-making. And those decisions will be subordinated to the wishes of the government.
This abuse will probably be analysed by the Constitutional Court, but the European Union cannot remain silent in relation to these actions, which remove the independence of the judiciary. The Union must ask itself why a Member State is trying to take control of the operation of the government body of the judiciary. If the European Union truly wants to become an area of freedom, security and justice, it must intervene in order to guarantee the independence of the judiciary in Spain.
– Mr President, a month has now passed since I drew Parliament’s attention to the fact that on 16 September we adopted a resolution stating that a fact-finding mission would be sent to Vojvodina to report on acts of violence against national minorities. Why does it take four and a half months to send a fact-finding mission? In the meantime the acts of violence continue. It shows incompetence and a lack of credibility on our part to wait four and a half months to investigate acts of violence against national minorities and to let four months go by without implementing the resolution that we adopted. It is the credibility of the European Parliament that is at stake. We need a general re-examination of the procedure by which Parliament monitors violations of human rights.
Mr President, many of us have protested against the opening of a new gold mine in Rosia Montana, Romania. The mining project would destroy the landscape, polluting the rivers and waters of the whole region with cyanide, from Romania through Hungary to the Black Sea. The Romanian Government has the responsibility of stopping this awful project; however, the Canadian owners of the mining company should be mentioned as well. I cannot believe that a European company would be allowed to demolish a whole city in Canada, with its houses, churches and cemeteries. I ask the Canadian Government and the public to show the same respect to us Europeans. Environmental pollution should not be exported. Sharing the same planet means a common responsibility for us Europeans and for Canadians.
Mr President, I would like to bring to Parliament's attention – not for the first time, perhaps – the discrimination against many university students from the 10 new accession states who are studying in the 15 old Member States. An example – and I have received complaints from these students – is that 19 medical students currently studying at the Royal College of Surgeons in Dublin, Ireland, have been asked to continue to pay non-EU resident fees – many thousands of pounds every year – although Cyprus became a Member State of the European Union on 1 May.
This is very unfair, Mr President, and I ask you to intervene so that there is no unfair discrimination between university students from the 25 current Member States of the European Union.
– Mr President, a few days ago, the chairman of our PASOK party, Mr George Papandreou, met Patriarch Bartholomew in Istanbul and had the opportunity to reconfirm our support for the ecumenical character of the Orthodox Patriarchate, for the important spiritual and cultural work which it performs and for the international initiatives by the Patriarch for dialogue with religions and cultures and for environmental protection.
You too had a similar meeting very recently, Mr President, and I would like to welcome the acute humanitarian awareness which distinguished your statements. As everyone knows, the Ecumenical Patriarchate has, for many centuries, been highly active in fostering the cultural and spiritual progress of orthodox nations. It is the orthodox pole of Christianity in the world. That is why I had to propose, given the special political and institutional influence which you wield, that you take an initiative with all the political groups to adopt a joint statement, both confirming the ecumenical character of the Patriarchate in Istanbul and the need for the Halki seminary to re-open immediately, and noting that defending and promoting the work of the Patriarchate does not jeopardise Turkey's national security.
Mr President, while working in my electoral district at the weekend, I was told that, following a court ruling in Iran, another woman is expected to be stoned to death in three weeks’ time. As this information came too late for a motion for urgent procedure, I would now ask the House to examine this case and, if need be, to take action against Iran. I do not believe that this House, let alone the European Union, can tolerate actions of this kind on the part of states. I therefore ask you, as a matter of urgency, to determine whether a young woman is indeed expecting to be stoned to death in Iran in three weeks’ time, and to intervene in so far as you are able should this prove to be the case.
If you communicate very specific information to us, the Presidency will be very happy to set in motion the relevant mechanisms provided for in our Rules of Procedure.
Mr President, you will recall that during our last part-session in Strasbourg I raised the plight of the three hostages who were being held in Afghanistan. I am sure that everyone is as relieved as I am that they were released and have now left Afghanistan and returned to their homes.
I thank you and your staff for your help and consideration and for the speedy representation you made to both the Council and the Commission. It was good to have taken part, if only in a small way, in the release of the three hostages. I believe it proves the necessity of applying maximum pressure at such times. In a world of such bad news, it is good to hear such good news from time to time.
Mr President, this Parliament has often discussed the issue of trade union rights in Colombia, but on behalf of myself and my colleague, Mr De Rossa, I ask you to intervene urgently in the defence of workers from the trade union Sintracarbon. They have received death threats and extortion demands from illegal paramilitary forces engaged in negotiations with their employers, .
Mr President, on behalf of the European Parliament could you please send a letter calling for the protection of these workers to the company, to its European owners Anglo American, BHP Billiton and Glencore International, as well as to the Colombian authorities.
This Parliament must register its condemnation of the violent intimidation in Colombia or anywhere in the world against trade unionists simply trying to represent their members according to their rights under international law.
Mr President, at our last part-session in Strasbourg, Mr Farage was warned of the legal consequences when he spoke about Mr Barrot. The clear implication was that he could not speak his mind without fear of arrest or prosecution. Amongst others, Mr Watson said so, although he himself had previously been rude about Marta Andreasen. Many of us objected to this, but we did not object to Mr Watson's right to speak his mind.
I understood this House to provide immunity from prosecution or from reprisals for words uttered in this Chamber during a plenary session. How else can a genuine parliament function, or is this not a genuine parliament?
After Mr Farage spoke, the question of French law was invoked. We are on French soil but the relevance of French law is questionable, as we are endlessly reminded that EU law takes precedence over national law. So my question is this: had Mr Farage the right to speak his mind as he did and, if not, how and on what authority is Members' freedom of speech in this House curtailed?
What you have said offers me the opportunity to make a few comments in this regard. In fact, at that moment, different views were expressed. I would like to make it clear that Parliament is an extra-territorial body. When it meets in Strasbourg, therefore, French legislation does not apply if it may affect the freedom of expression of any Member.
That must be made clear and I believe that we should all accept that a reasonable limit would be to ensure that our words do not question the honour of a fellow Member. Under no circumstances can it be said that French legislation is applied in Strasbourg in order to restrict the freedom of expression of any Member. I want to make that very clear.
Mr President, I would like to remind you and the whole of Parliament that in just three months’ time it will have been one year since the worst terrorist attack in Europe of recent decades. I am referring to the attack in Madrid on 11 March 2004.
The work of the Committee of Enquiry on 11-M is coming to an end. It has done a fantastic job and some of its conclusions are clear: it reliably and unequivocally confirms that Islamic radicalism was solely and exclusively responsible for that attack; the President, Mr Rodríguez Zapatero, has today proposed an international pact against radical Islamic terrorism, and to this end it is essential that there be a dialogue between Europe and the moderate Islamic world; it also indicates the importance of preventing international terrorism, and that the Government of Mr Aznar was seriously at fault, both in terms of lack of preparedness and by manipulating public opinion between 11 and 14 March 2004, for purely party-political reasons.
Mr President, between 25 September and 19 October 1915, 61 000 British troops were killed, captured or wounded at the Battle of Loos. At least 8 000 died, their bodies lost in the blood-soaked quagmire of the battlefield, a field which became a mass grave. That field is in Auchy-les-Mines in northern France. A few weeks ago that field was dug up by bulldozers to create a municipal rubbish dump. Since the bulldozers moved in it has become impossible to move around the field without treading on fragments of human bones and remains, shreds of military uniform and military equipment. The bodies of these thousands of brave men are being reburied underneath household and building waste.
I call on you, Mr President, to write to the authorities in Auchy-les-Mines to express our strongest condemnation of the desecration of the graves of these soldiers – men who gave their lives selflessly to preserve our freedom and democracy in this continent. It is disgraceful that their resting place has been treated in this way.
I take note of what you say. We will consider what action we can take in that regard.
Mr President, the economic and social life of the island communities of Scotland is very heavily dependent on the west-coast ferry routes. The Scottish Executive, on legal advice and after consulting the previous European Commission, decided that under EU competition law these routes would have to be put out to private tender and private operators should be given the opportunity to take the contracts away from the state-owned Caledonian MacBrayne company. Last week, in a highly unusual move – in fact it is only the second time since the Scottish Parliament was created that this has happened – the Scottish Parliament defeated the executive on this very issue and said that the Executive and the Commission should rethink their position on these lifeline services.
Mr President, given that the islands are now in a state of limbo – the parliament has stopped the executive from acting and the executive believes it has a duty to act under EU law – I would ask that you request the transport and competition Commissioners to examine this matter urgently and determine whether these island routes really have to be put out to tender under EU competition law.
Mr President, I should like to protest at the way in which Members of the European Parliament are treated like mechanical voting robots. The speed at which some votes are conducted is an insult to human dignity and a denial of human nature, given that the latter imposes tight restrictions on the reaction times of the nervous and sensory systems. Similarly, programmes of work for the individual committees are made available with so little time to spare before meetings that it is physically impossible to study them or even to familiarise oneself with individual items, particularly because translations appear quite literally at the last minute, especially those from Polish. The Polish people experienced at first hand the disastrous attempts to create a Soviet being, and changes to human nature undertaken as part of the creation of a European economic being are also nothing but pathological discrimination. This discrimination denies human dignity, rational expediency and common sense, and it results in disrespect for human beings. We are therefore opposed to efforts to turn this Parliament into a mere sham, where democracy is only nominally present.
Mr President, I had hoped in this speech to welcome a political breakthrough in Northern Ireland and to hail an irreversible abandonment by the IRA of its dirty war and its means of war. Sadly, however, as so often in the past, while Sinn Fein IRA has talked the talk, it has failed to walk the walk. Today, although mouthing commitment to democracy, it clings to the weapons of terror. Thus it continues to exclude itself from democratic government in Northern Ireland.
It prefers the click of the rifle to the click of the camera. Camera shy, but terror proud. Make no mistake, it is Sinn Fein IRA alone that has once again let the people of Northern Ireland down. Democrats choose the camera shot, Sinn Fein chooses the rifle shot. The challenge now is to let democrats move on without them.
Mr President, during our last plenary sitting in Strasbourg we approved a new European Commission. Like other major European institutions, it ought to be based on certain values and basic principles, such as equality between and amongst its Member States. But if we look, for instance, at the distribution of civil servants' posts between the old and new Member States in the Commission, this is unfortunately not the case. So far, less than a handful of the Commission's 265 most senior jobs are occupied by officials from the new Member States. The Commission has reserved eight posts at A1 level and 29 posts at A2 level. So far, however, only three of the Commission's 34 deputy directors-general and none of its 32 directors-general are from the new Member States.
This situation cannot continue. The European Union is not George Orwell's , where all members are equal but some are more equal. Rather, I would say that it should be a Community based on principles of equality and justice. Therefore, I ask the Commission to come to Parliament with a regular progress report on this issue and I also urge the President of our Parliament to monitor the situation closely.
Mr President, ladies and gentlemen, 13 December is a sad day, as it is the anniversary of the imposition of martial law in Poland, a measure that was intended to halt the widespread move towards democracy. I wanted to take this opportunity to say that this House has already heard on several occasions that Mr Kovács is becoming the hero of Europe’s transformation. Such statements have been made in particular by Mr Schulz. I enjoy listening to Mr Schulz’s speeches, but only for his use of German, not for their actual content. I should therefore like to repeat that it was not Mr Kovács who was the hero, but the Polish workers in Lublin, in Świdnik, and then in Gdansk in 1981. I would be extremely grateful if the authentic historical facts were respected.
Mr President, the presidential election in Ukraine has been, as regards democratic politics, rich in scandals, and now another one has come to light. It became a matter of certainty on Saturday that Mr Yushchenko, a candidate for the presidency, had been poisoned. After examining him many times over, doctors established beyond doubt that he had been poisoned with dioxin, and the rumour persists that the dioxin with which he was poisoned was administered orally, quite possibly during a meal with the secret services. I therefore call on all European institutions and delegations to make an issue of this use of dioxin as a weapon, to take consequent action in Ukraine, and to press for the matter to be investigated without delay, without regard to the possible high rank of the persons involved.
– Mr President, I visited Tunisia on 10 December on the invitation of two associations, the Tunisian Human Rights League and the National Council for Liberties in Tunisia, to join in their celebrations of the anniversary of the Universal Declaration of Human Rights. I regret to inform you that Mr Ben Ali’s security staff prevented the National Council for Liberties in Tunisia from holding its annual general meeting, in the process not hesitating to hit, beat up, and throw to the ground several militants from this association.
In the light of this, I believe that it is important to convey to the Council and the Commission that it is absolutely essential to implement the guidelines for the protection of defenders of human rights, because quite obviously Mr Ben Ali continues to hold all of those who represent civil society in Tunisia in total contempt.
– Mr President, an important hearing was to be held around this time in a case that relates to events dating back to 1944, concerning the situation of Italian military and also civilian detainees. The Federal Republic of Germany, instead of at last taking a positive approach to this legitimate request for moral rather than material reparation, is adopting legal delaying tactics and even taking the Italian Republic to court. I am asking for intervention in this situation to bring this page in history to a close, as it is still an open wound left over from the Second World War.
That concludes the speeches. I am sorry I cannot allow any more speakers to take the floor.
Mr Posselt, do you wish to speak on a point of order?
Mr President, I am one of those who worked for decades to make it possible for the Czech Republic, Hungary and Poland to be here in the European Parliament. I rejoice that they are. I would really like to say, though, that I would also be glad if you ...
That is not a point of order.
The next item is the debate on the report by Mr Eurlings on Turkey’s progress towards accession (A6-0063/2004).
Mr Eurlings has the floor.
.  Mr President, when I was given the responsibility of acting as rapporteur on EU-Turkey relations, I decided, while focusing on content, to write a fact-based report that would be fair and balanced. Apart from the Commission’s study and other reports, I have also based my findings on my frequent visits to Turkey. Over the past few months, since the beginning of October in fact, I have spent more than two weeks in that country.
Let me tell you that I am impressed with the reforms that Turkey has carried out. More has happened over the past few years than in the four decades previous to those. In my report, I refer to Parliament’s support in this, but the public’s continued support for those changes are also decidedly impressive and worthy of congratulation. At the same time, I have also become convinced – and have said so in my report – that more reforms are yet to follow and to be implemented. Moreover, the present reforms must be implemented more effectively in order for Turkey to fully meet the political criteria. Allow me, based on the positive remarks, to mention a number of areas in which a great deal is yet to be done.
First of all, human rights. In legislation, the government has made much progress in this field. Along with the Commission, the Council of Europe and all human rights organisations barring one, I too am of the opinion that there is no systematic torture in Turkey, but discussion as to whether it is systematic or not misses the real issue that is before us, which is that approximately one hundred cases of torture, reported by Amnesty International, Human Rights Watch and other organisations, committed in police cells are far too many – one hundred too many for a country that really wants to grow towards Europe. That is why this report devotes much attention to this issue. An independent inspectorate, working together with NGOs and able to make random visits to police stations, must be set up . In addition, it must be emphasised that it should become the practice for each reported case of human rights violation in police cells to be brought before the courts immediately.
Then there is religious freedom, an area in which there are still many problems, and in which not a great deal of progress has been made. The Alevites, accounting for more than 30% of the population, are not fully recognised. Religious minorities have problems related to property rights, to training for their priests, monks and clergy, but also, quite simply, to do with the recognition that they share in this Turkish identity. I think there is a real need here for change, or as Mr Ali Birand, a well-known journalist of CNN Turk, put it last week: ‘Let Turkey become proud, also about those religious minorities, instead of holding them back’. The report makes clear statements about the necessary progress in religious freedom.
A third point concerns women’s rights. As with human rights, a great deal has improved in the area of women’s rights, except that practice is in some ways far less promising, with forced marriages and crimes carried out to avenge honour, even including honour killings. Turkey must, as a matter of urgency, invest in combating illiteracy among women and educating them more effectively, and NGOs offering those female victims shelter must be given strong back-up. The report is quite clear about that too.
I have another three points to make. Turkey has made many constitutional adjustments, but the Constitution itself dates back to a military era. That is why, I think, it is important to state in this report that if Turkey really wishes to grow much further, we would advise it to draft a new Constitution.
I would now like to turn to the sensitive issue of Armenia. In this respect, the report proposes setting up a bilateral committee of Armenian and Turkish experts to catalogue all the historical facts. Furthermore, the borders with Armenia should be re-opened in order to bring about new relations in an atmosphere in which the wounds of the past can truly heal.
Last but not least, Cyprus. I think that the report is abundantly clear about the recognition of Cyprus, about withdrawal of troops and about a push for fresh negotiations in a bid to achieve lasting peace and the island’s reunification.
The report that is before you is constructive, but not naive, in my view. Although it is realistic, it is also critical where necessary. According to the report, the negotiations can be opened without any unnecessary delays subject to three conditions.
First of all, as the Commission has also mentioned, there is a real need for amendment of a number of laws and the adoption of some new ones. I know that Turkey is in the process of doing just that. Secondly, monitoring by the Commission must be fully underway. Thirdly – and this is crucial to us and also to me as rapporteur – it must be made clear beyond any doubt that when negotiations are opened, the emphasis in the first stage of those negotiations will be on further fulfilling the political criteria in law, but also in practice.
I have made every effort to arrive at a level of cooperation in Parliament in which this balance is struck in a constructive, yet critical, manner. I would ask all groups who have taken part in this to remain faithful to those compromises, even in this last, plenary, discussion. Let me say as rapporteur, as I have also done in the report, that it is now up to Turkey to prove whether it can come up with the goods and whether, with further changes in the areas of human rights, religious freedom, women’s rights, it can really achieve the standard that is necessary for EU membership. It is now up to Turkey; the ball is in their court. Whatever happens, we must anchor down the fact that cooperation between Turkey and the European Union will be very solid in future. The report leaves no doubt in that respect. In my view, what we should do now is to give a strong message to Turkey to seize that opportunity.
Turkey is being given this real opportunity, but we in this House must also send a clear message about our own relevance as Parliament, by checking in the years that lie ahead whether Turkey makes real progress and whether it does so to a sufficient extent. The European Parliament must encourage Turkey in this. I think that that is very important and that is why I hope that this report will, by the end of this week, turn out not only to receive the broad support of the Committee on Foreign Affairs, but also of this plenary of the European Parliament.
. Mr President, it is a great pleasure to be here today for your debate on Turkey as we approach the critical meeting of the European Council which will decide whether to open accession negotiations with Turkey. I have followed Parliament’s work on Turkey very closely and wish to commend Members of this House for their commitment to pursue a rational and analytical debate. In particular I would like to thank the rapporteur, Mr Eurlings, for the balanced report he has drawn up, as well as the Committee on Foreign Affairs for its valuable work.
The revised version of the report, which incorporates several compromise amendments, demonstrates the will of this House to obtain a broad consensus on the important issue we are discussing today. In so doing, the report, , follows the line of the Commission’s recommendation, and I very much welcome this support.
Turkey, as Mr Eurlings said, is indeed making progress in bringing into force the outstanding legislation identified by the Commission as needed in order to meet the political criteria. We trust that the European Council will endorse our recommendation and decide to open the accession negotiations with Turkey, as long as this conditionality is met.
The Commission has proposed a negotiation strategy based on three pillars. The first pillar supports the reform process in Turkey. Legal and political reforms must be broadened and their implementation consolidated to make them truly irreversible. Many of the issues mentioned in Mr Eurlings’ report will require further attention. I refer in particular to the further consolidation of cultural rights, improving the situation of religious communities, strengthening the fight against torture and ensuring full civilian control of the military.
Since 6 October, when our recommendation was adopted, there have been further encouraging developments. For instance, the new law on associations and the code of criminal procedure have been adopted. With the appointment of a civilian Secretary-General, the National Security Council is being transformed into an advisory body and its activities are becoming more transparent. I can assure the Members of this House that the Commission remains committed to monitoring Turkey’s compliance with the Copenhagen political criteria. These criteria are not subject to any negotiation.
The second pillar relates to the framework for accession negotiations with Turkey, taking into account the specific characteristics of the country. This does not mean discrimination. Turkey’s accession would be different from previous enlargements because of the combined impact of Turkey’s population, size, geographical location, economic, security and military potential. For example, I would remind you that Turkey’s population is close to that of the ten new Member States which joined the Union this May.
The prospect of Turkish EU accession raises many legitimate questions, concerns and worries. It is our duty as democratic politicians to address these concerns of public opinion. Therefore, the third pillar of our approach to Turkey will be geared towards strengthening the political and cultural dialogue between EU and Turkish citizens. It is clear that the European Parliament can and should play an important role in pursuing this project.
I would like to turn briefly to Cyprus, on which I largely share the language in your report. In June the European Council welcomed the positive contribution of the Turkish Government to the efforts of the UN Secretary-General to achieve a comprehensive settlement of the Cyprus problem. Efforts to find a settlement must be renewed. It is clear that accession negotiations would be held in the framework of an intergovernmental conference comprising 25 Member States on the one hand and Turkey on the other. We also expect Turkey to sign a protocol extending the Association Agreement to all 25 Member States.
EU-Turkey relations have a long history. The Turkish membership perspective dates back to the Association Agreement in 1963. In spite of the ups and downs witnessed in the last 40 years, the Turkish vocation to join the European Union has been reaffirmed many times by the European Council, especially since Helsinki in 1999.
Turkey is at present going through a process of radical change, including a rapid evolution of mentalities, as described by Mr Eurlings. The prospect of accession has proved to be a very important catalyst for Turkey to embark upon far-reaching constitutional and legislative reforms.
I am convinced that the negotiation process will help to guide further reforms in Turkey. By its very nature, this is an open-ended process whose outcome cannot be guaranteed beforehand. The ultimate objective of accession negotiations is accession: an alternative to accession is not on our agenda.
To conclude, the necessary preparations for Turkish accession could last well into the next decade. The EU will evolve over this period, and Turkey should change decisively and fundamentally. In any event, these accession negotiations need to be managed carefully and prepared thoroughly in order to facilitate such a process and an outcome that enhances the achievements of fifty years of European integration. This is our shared goal, and I trust that we will all do our best to succeed in this objective.
. Mr President, today you will debate an important report by Mr Eurlings on the 2004 regular report and the recommendation of the European Commission on Turkey's progress towards accession. This debate is timely in view of the decision the European Council will take on Friday with regard to the opening of accession negotiations with Turkey.
When we look back to the European Council in Helsinki in December 1999 and try to visualise where Turkey was at that moment in terms of its preparation for the EU, we can conclude that Turkey has made impressive progress. It is no exaggeration to state that Turkey is changing with almost revolutionary speed.
The fall of the Berlin Wall created the conditions for rapid change in the central and eastern European countries that have become new EU Member States since May this year. For Turkey there was no such catalyst for change except the long-standing aspiration to join Europe and probably the desire for drastic economic change after the devastating economic crises in 2000 and 2001.
It is interesting to note in the Commission report of October the increasing interaction between the drive for accession and the tremendous modernisation that the Copenhagen criteria have stimulated in Turkey. The Commission quite rightly concludes that this modernisation is in the interests of both Turkey and the European Union and concludes that accession, if well-managed, would offer important opportunities for both.
At the same time, it is true that the challenges on Turkey's road to Europe are still considerable. This has also been recognised in the report by your rapporteur. The report notes the earlier commitments vis-à-vis Turkey and welcomes the substantial reforms Turkey has achieved in order to comply with the Copenhagen criteria. The report also mentions a number of concerns that still exist with regard to the implementation of the reforms.
The report considers that accession negotiations should be opened without undue delay and underlines three important provisions. Firstly, in the first phase of the negotiations priority should be given to the full implementation of the political criteria. Secondly, the six important remaining pieces of legislation should be adopted and brought into force prior to the beginning of the negotiations. Thirdly, all mechanisms envisaged by the Commission to ensure close monitoring and intensive political dialogue and the possible suspension of negotiations should be fully effective.
I also want to mention another important element that has been raised in the report by your rapporteur, as well as by the Commission. In the report the need is underlined to inform citizens of both the EU and Turkey, through an intensive political and cultural dialogue, in order to increase awareness of the integration process and foster mutual understanding. I fully agree with this.
Like the Eurlings report, the Council has in its preparation for Friday's decision taken the Commission's report and recommendations as its point of departure. They provide a thorough, comprehensive and good basis for the decision on the opening of accession negotiations with Turkey.
Today the Council discussed the draft conclusions in preparation for the decision that the European Council will have to take on Friday. This decision entails more than a simple 'yes' or 'no' to the question of whether or not to open accession negotiations with Turkey.
As the Commission has already stated in its recommendations and as I can see in the Eurlings report, the clear advice is that the decision will need to be inextricably bound up with, for example, close monitoring of the reform process to ensure the irreversibility of that process and its full, effective and comprehensive implementation.
In addition the Commission has, in its recommendations, addressed concerns in Europe relating to Turkey's accession – for example concerns about the budgetary impact, or about the free movement of workers. In other words, this decision on Turkey will also have to be sufficiently forward-looking. The Netherlands presidency has extensively consulted Member States in order to prepare for a sustainable decision on Friday that does justice to the interests of the European Union and of Turkey.
Last Tuesday the Prime Minister of the Netherlands visited Greece and Cyprus: two countries that, as close neighbours, have specific interests in this decision. Today the Prime Minister went to Berlin and Paris; tomorrow he will be in Austria. I was in Turkey last week, where I had the chance to meet Prime Minister Erdogan and the Foreign Minister, Mr Gul.
As you know, Turkey also has a number of concerns, such as the suggested permanent safeguard clauses and the Commission's paragraph saying that by their very nature negotiations are an open-ended process, the outcome of which cannot be guaranteed beforehand. Lastly, Turkey is afraid that new criteria other than the political Copenhagen criteria will be imposed.
I know that you have already had and today will again have an intense debate on Turkey, including on the elements of the decision that I have mentioned. I welcome this. I am convinced that a comprehensive debate on Turkey's accession to the EU is a prerequisite for a good outcome. For the decision to be sustainable we need political and public support. The Netherlands presidency is working towards a fair and balanced decision that will be based on the fulfilment of the Copenhagen political criteria. In this context we welcome the thorough and constructive work undertaken by your rapporteur and the Committee on Foreign Affairs in this regard. We look forward to a resolution being adopted by Parliament on 15 December.
.  Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, this Friday, the seventeenth day of December, the Heads of State or Government have a decision to take, and it is one of far-reaching significance. Never before in the history of the European Economic Community, of the European Community and of the European Union has there been a decision with such potential for far-reaching consequences as that on Turkey’s membership of the European Union. Everyone must be aware that, should Turkey become a Member State of the European Union, that Union will undergo a change in character.
In our group, as is inevitable, different people take different positions on this. Let me point out that other parties, too, include former Heads of Government who speak up in favour of Turkish membership or against it. In our group, that of the European People’s Party (Christian Democrats) and European Democrats, we affirm that we cannot accept any binding obligations, that nothing is automatic, that nothing can be laid down on the basis of things said to one effect or another by former Heads of Government. We affirm that the Turkey issue is a matter of conscience or something very close to one, and so we do of course accept that each and every Member will vote according to his or her conscience.
I would like to thank our colleague Mr Eurlings most warmly for his report and for giving human rights such a high priority in it.
What the Commission is recommending is open-ended negotiations, albeit with membership as an end in view, and tomorrow evening will see our group deciding what position to take on this. There are those in our group who would rather not have any negotiations and who are saying from the outset that they would prefer another form of partnership, to which we have given the name of ‘privileged partnership’. There is another faction that wants negotiations to have membership of the European Union as their objective, and a third seeking negotiations towards the goal of an alternative partnership, which would also be a privileged one. What all three positions have in common, though, is that they see Turkey as a large and important country, whose partner we want to be and with which we want to live on amicable terms. Those in our group who either do not want negotiations or want them to tend towards a privileged partnership – among whose number I include myself – are gravely concerned that, should Turkey join the European Union, this enlargement might prove fatal and Europeans might lose their identity, that it might be detrimental to the sense of being ‘us’ on which solidarity in the European Union is founded.
We in the Group of the European People’s Party have entrusted Mr Wolfgang Schüssel with the task of coordinating our position, and, Mr President-in-Office, as unanimity will be required at the summit, I would advise – and require – you in the Presidency of the Council to be flexible enough to guide it towards a unanimous conclusion. If there are to be negotiations, then it has to be said – frankly and fairly, while acknowledging the progress Turkey has made – that we will be in the very remarkable situation of negotiating with a country in which human rights are violated on a massive scale. We have heard it said, in the most absurd utterance of the year, that there is no systematic torture going on, but if torture is not systematic, it is certainly extensive. We also know that negotiations are going on with the governments as well, and so the governments with which Turkey is conducting negotiations include that of Cyprus, a country that does not even exist as far as Turkey is concerned. There is something illogical about that.
We ask that the Turkish Prime Minister should not accuse us of exploiting the Turkey issue for our own internal policy purposes. On the contrary, we are engaged in discussions with the public, and we have to carry the people with us if we are to unite Europe. Nor are we applying more stringent standards to Turkey; it is a country of a size that we have never seen in previous accession processes, and that is why all this has to be discussed very, very carefully. What we must aim for is that we should have a future as a democratic and energetic European Union.
.  Mr President, ladies and gentlemen, I am able to start my speech by saying something positive: Mr Eurlings’ report is in every respect more nuanced than Mr Poettering’s speech. Let me say on behalf of those of my colleagues who have worked with him in the Committee on Foreign Affairs that the rapporteur has taken a great deal of trouble to achieve a broad consensus, and in that he has succeeded. I see the outcome of the vote in the Committee on Foreign Affairs as having showed that the line he took in this report – with the addition of elements contributed by our group – has resulted in a broad consensus which can also serve as the basis for a similarly broad consensus here in the plenary, and in that there are three significant points on which our group vigorously dissociates itself from what Mr Poettering has said today.
Firstly, why is it so simple for Mr Poettering to float his theory that the EU would undergo a change in its nature if Turkey were to join it? If Turkey were to join the EU as it is, it would have to make itself subject to the EU’s as a whole. If Turkey joins the EU, then, because we all want the Constitution, it would have to make it the basis of its internal policies as soon as it has been ratified. The European Charter of Fundamental Rights will then become constitutional law and binding in a Member State, namely Turkey. It will then be demonstrated that the values defined in that Charter, which are the fundamental values of our Union, can be accepted by a country of whose population 99% or 98% are Muslims.
If we succeed in integrating Turkey into the European Union, then it will effectively demolish the Islamic fundamentalists’ theory that Western – that is, our – values and Islam are mutually exclusive, for it would then provide the proof that the fundamental values for which we contend are fundamental values for all people, whether they be Jews, Muslims, Christians or unbelievers. It is this advance, Mr Poettering, pure and simple, that compels us to commence these negotiations.
There is a second point that we should not underestimate, that being the reforms that Turkey has pushed through in recent years, which were set in motion by Erdoğan, and which are – let me say so plainly – markedly more progressive than all the trifling reforms tackled by previous governments, whether conservative or social democrat. Nine years ago – it was 15 December 1995 – I was one of the three rapporteurs on customs union with Turkey, at a time when Mrs Çiller was that country’s prime minister, about which I will say no more at this point. At that time, she said to us, ‘For heaven’s sake, let us have this customs union, or you will be driving us into the arms of the Islamists.’ Nine months later, she formed a coalition with – as we know – Mr Erbakan. That is in the past; the credibility gap has been forgotten.
Erdoğan has indeed set in motion more reforms than his predecessors in government. The only thing is that they are not enough, but all those people we have been talking to in Turkey, as Mr Eurlings can confirm – all those campaigners for human rights, for women’s rights, all the democratic organisations, all the pro-democracy associations, both the employers’ organisations and the trade unions – all have been telling us that the prospect of accession to the European Union has changed their country, that the prospect of accession to this Union will make their country a normal parliamentary democracy. All this will not be accomplished as soon as tomorrow morning. If it happens, accession will come at some point at the end of the next decade, but the opportunity, the prospect, of seeing this great country become a normal Western democracy is a peace dividend that we must not cast aside.
Let me ask you, Mr Poettering, what will happen if you reject the Turks? What will happen if the reform process is cut short? Is this a risk you can take? That is the question I put to you. Tell us what would happen in a privileged partnership if the reform process were to be halted in its tracks? That is what we need to hear from you, but you have nothing to say on the subject!
This is what we have to say, and it is our third argument: if we succeed in making Turkey democratic and stable, if Western values succeed in putting down roots in its society, if we give the Turks the chance to become what they want to be, in other words, people in Europe, accepting European values for themselves, then we will be creating a European Union that will be making a reality of its peace process, its potential for peace and for the stabilisation of democracy in a region that more than ever needs democracy, human rights, social security and peace. It is these very things that we in the European Union should be exporting to Turkey – if all goes well! That it will is not a given. Nobody can say at the outset of this process whether it will really be successful, but it would be negligent not to try, and so, Mr Eurlings, we, as a group, will be voting in favour of your report.
. – Mr President, Commissioner, ladies and gentlemen, the majority of the Group of the Alliance of Liberals and Democrats for Europe supports the Eurlings report because, apart from a number of compromises to which I shall return later, it essentially calls on the governments to open negotiations without undue delay and makes it clear that the aim of the negotiations is the accession of Turkey as a full Member State of the European Union.
Many of us would certainly have preferred a clearer and, in some way, less tortuous report. We have all too often said – and continually repeated to Turkey – that the negotiations are intrinsically open-ended and that therefore the outcome is not a foregone conclusion. Of course, we cannot say that we want permanent safeguards regarding the free movement of people, because that would be a breach of the Treaty, irrespective of the people concerned. In legal terms, it would be a breach of the Treaty, whether the Commission likes it or not. Even so, we are dealing with a compromise in which I believe we should continue to have faith.
Ladies and gentlemen, let me say that the debate today is not so much about Turkey but rather about Europe. It is about finding out whether this Europe is a trustworthy partner in international relations. It is about finding out whether we still keep to our word after forty years. It is about finding out what our identity is, Mr Poettering. I believe that the identity of the European project consists in its being a political project and not a geographical project or a religious one.
I also believe that our identity does not reside so much in our past and our roots – which some would claim to be completely Christian or Catholic – as in our present and, especially, our future. Our past has seen not only glories but also wars and bloodshed. Ladies and gentlemen, I believe instead that our identity is represented by the last fifty years, in which we have tried and to some extent succeeded in bringing about the rule of law, the separation of powers and the secularisation of our institutions, as well as the protection of human and political rights as an essential part of human development. That is our identity, and that is the project in which the Turkish people and government are asking to take part.
I believe the stakes are these: either we choose a self-confident Europe that is able to deal with the problems and challenges that it faces – which range from difficult relations with the Islamic world to immigration and lasting differences – a Europe which is starting the negotiations not lightly or ingenuously but fully aware of their political consequences, or we choose a Europe which, perhaps out of respect for its Catholic-Christian identity, curls up into a ball and thinks it can best defend the well-being we have obtained by shutting itself off from the challenges that it faces.
Ladies and gentlemen, those are the stakes. The issue is Europe, and that is what we need to debate. That, for me, is the Europe in which it is worth believing; that is the Europe for which it is worth fighting, that is the Europe which will, in some way, inspire respect in our fellow citizens and on the international stage. I do not believe that tortuous or ambiguous arguments, whatever they may be, can measure up to our present, to our future or, above all, to what we have achieved so far.
.  Mr President, my group also supports this report as it is now before us, following amendments in the Committee on Foreign Affairs. As the rapporteur has already stated, it is a critical, but constructive report. That does not mean that we agree with every paragraph – that is also why our group has tabled amendments – but we support the basic ideas in it.
I should like to respond to two positions in the debate, not only in that conducted in the European public square, but also in this House. Let me start with the position of those who are simply opposed to Turkish membership. Mr Poettering has put this into words and there is no time to go into all those arguments. What I should like to alert you to is the attempt, by means of amendments, to include this position in Mr Eurlings’ report after all, by anticipating, sometimes in a toned down version, the possible failure of the negotiations and to refer back to other forms of relations between Turkey and the European Union.
Let me be quite clear. It is not for this House to labour the obvious or to reward the Christian Democrats for the way they make politics with symbols. The report is very clear on this point. The negotiations must be opened as soon as possible and without any unnecessary delays. Nothing in life is certain; that also applies to these negotiations, but the objective, namely full membership, must be clear-cut. That is unambiguous, and it should stay that way. I urge you to vote down all attempts to do away with this clarity.
A second position is adopted in the debate by those critics who feel that too little has happened and that far more should happen, particularly in the area of human rights. I do not propose to mince words about that either. Together with the President, Mr Borrell and Mr Eurlings, I visited Turkey only last week, and spoke to many people in Istanbul, Ankara and also in Dyabakir. We spoke with human rights activists, lawyers and religious minorities. They all said that indeed, there is still a great deal amiss in Turkey; some said that we are only halfway there. However, at the end of all those talks, they all pleaded with us to open negotiations, those being the best guarantee of success for the reforms that are now taking place. Moreover, they are the best encouragement for all those people who, over the past fifteen years, have risked life and limb to dedicate themselves to reforms.
Both the Commission’s report and that produced by Mr Eurlings contain sufficient guarantees to simply suspend negotiations in the unlikely event of future deteriorations in the area of human rights. If you value those human rights, if you really think that torture should be forced back further, if you think that the Kurds should acquire rights not only on paper but also in practice, then I urge you to vote in favour of opening negotiations. That does not mean that things will change tomorrow, or that things will be easy. I realise this, and so do the Turks, but the opportunity is there, and we should not spoil it.
I really do hope that, during Wednesday’s vote, Parliament will finally be capable of taking a strategic decision with implications that stretch far beyond Europe, and that the European Council will do likewise two days later. As Mr Schulz has already pointed out, Turkey can demonstrate that democracy and Islam very much go hand in hand. That is the best antidote against the sceptics who are monopolising the issue in Europe at the moment and who claim that this will never be possible. Turkey can demonstrate that it is possible, and Europe can demonstrate that it can contribute to preventing a clash of civilisations between the West and the Islamic world, a clash for which many fundamentalists in the East and West are hoping. Europe can show that, based on shared values, there is room for more than one culture and that in the Europe of the twenty-first century, there is room for more than one religion.
.  Mr President, in order, right at the start, to comply with Mr Schulz’s demand for a nuanced approach, let me make it clear that my group will, on the one hand, vote by a large majority for the commencement of negotiations with Turkey and will expressly endorse what is set out in the report, namely that these negotiations should have Turkish membership of the EU as their objective, but that we do, on the other hand, have serious problems with the report itself.
This is no fault of Mr Eurlings, who has struck me as being very competent and committed in this matter. I have to say, though, and with regret, that I am both disappointed and surprised that – of all people – the Socialist Group in the European Parliament and the Group of the Greens, on all the practical issues in which the negotiation process could have measured further progress in terms of time and impact, have rejected amendments to that effect. The report we have before us is balanced in its criticisms, but those criticisms are metaphilosophical and so generalised that we can hardly get to grips with them.
Whilst we acknowledge that Turkey has seen considerable positive changes in both the political and legal spheres over the past two years, it must actually be possible to expand on the fact that the reality is often rather different. In a report that twice, and rightly, addresses the problem of the Greek Orthodox seminary at Halki, it must also be possible to address the issue of the four million Kurds who are refugees in a country in which over four thousand villages have been destroyed. In contrast to other issues, these things have not been specifically mentioned in this report, and I suspect that this has been done in order to avoid providing opponents of Turkish accession with ammunition. Yet Mrs Bonino has drawn attention to the problem that these thorny issues touch upon the substance, the presuppositions, and the potential value of the principles on the basis of which the European Union exists, and I believe this, tactically speaking, to be quite the wrong road to take. My group will have no part in this sort of relativism. We will take the negotiating process as an opportunity to further set out those things that – as I have learned from other Members – are the necessary practical details of what Socialists and Greens have long demanded.
With fellow Members of this House, I visited the small Kurdish town of Kiziltepe, where, on 21 November, a lorry driver and his twelve-year old son were shot dead. The governor announced that two armed terrorists had been killed. In any EU Member State, a governor would have had to step down for that. That is the standard we will continue to apply.
I want to conclude by saying something else. We will not allow Turkey to gain, rather than a privileged partnership, the discriminatory membership that the Commission envisages.
.  Mr President, in the major controversies surrounding the opening of negotiations about Turkey’s accession to the European Union, frankness is called for. It is precisely that praiseworthy attitude that our rapporteur, Mr Eurlings, exemplifies. Last Saturday, he told the Dutch press in plain terms about his concern at the complaints lodged by Prime Minister Erdogan about Brussels. The Turkish Prime Minister and the President of the Turkish Parliament very much create the impression that their country already complies with the political criteria for accession. To sum up, Brussels is apparently asking too much of Ankara on this crucial subject.
Nothing is further from the truth, though. That bodes well for the Council and Commission if the unexpected decision is taken this week to open negotiations with lamenting Prime Minister Erdogan. According to the rapporteur’s findings, Paragraph 4 of the report can in any event be duly deleted. After all, that paragraph alludes in jubilant terms to the persistently strong motivation and political willingness of the Turkish Government and the Turkish Parliament to grow towards the European Union.
I on my part have also been very frank to the rapporteur about the fundamental lack of religious freedom in Turkey. Words fail me, in fact, for the frankly small-minded attitude of the Turkish authorities towards various minuscule Christian minorities on their territory. Suffice to look at the of the past few weeks, but also Friday’s . Although in this light, I very much value the critical stance adopted by Mr Eurlings in this basic violation of human rights, I believe that he is still concerning himself too much with fighting the symptoms. That is why I would once again urge him to back my amendment in which the Council and the Commission are asked to demand from the Turkish authorities, in line with the political criteria of Copenhagen, legal personality for the Christian churches with immediate effect and the immediate abolition of the Presidium for Religious Affairs. This latter request does, in fact, do away with another intractable political myth, namely that of the secular Turkish State, with the discrimination against non-Sunnites that this entails.
Under the category of non-Sunnites, there is also the considerable minority of Alevites. Along with the large Kurdish community, they do not wish to be considered minorities but as an integral part of the Turkish Republic, and, indeed, as its co-founders. Europe does well to keep well away from explosive Turkish political issues such as those, on pain of its own implosion.
. Mr President, ladies and gentlemen, many advantages could certainly be gained from Turkey’s accession to the European Union. Such advantages would include an extension of the common market, which would be of great economic benefit, and undoubtedly also a strengthening of transatlantic links. Yet on closer analysis, it emerges that both these goals can be achieved with relative ease without Turkey joining the European Union.
The European Economic Area is an excellent example of a platform for good economic cooperation between the EU and non-EU Member States. It could also be useful to propose to Turkey an appropriate reform of security policy, as the country is one of Europe’s major strategic partners in the field of security. A privileged partnership of this kind with Turkey would have another major advantage for us, as it would provide us with the chance of avoiding a full-scale crisis of agricultural policy and cohesion policy. Reform of both these policies is self-evident and necessary, in particular in the case of agricultural policy, but it would be an extremely negative development if such a reform were to be carried out merely because there was a chance of Turkey joining the European Union. Privileged membership of this kind would also provide us with an opportunity to forestall further social problems relating to migration. The latter are becoming ever more prevalent in today’s Europe, and ever more difficult to resolve. If we wish to avoid migration-related conflicts, we should not turn a Muslim country into the European Union’s largest Member State, which is what Turkey would become in 2020, for example. This could give rise to civil unrest, something we should be endeavouring to prevent in Europe. The stepping up of relations with Turkey should also be kept more in proportion to Europe’s policy of openness towards Ukraine. Relations with Ukraine have not been neglected through Ukraine’s wishes or Ukraine’s fault. It was also not Ukraine’s fault that it was a Soviet republic in 1963.
These are all good reasons why we cannot vote in favour of this report. We also feel the report was over-sentimentalised in the Committee on Foreign Affairs, and we consider it to be imprudent. If we speak so lightly of Turkey’s membership in the European Union, we will build up stores of resentment in Turkey, a country that should be our friend.
– Mr President, ladies and gentlemen, I am speaking on behalf of the New Italian Socialist Party, which declares its support for the Eurlings report and hence for the opening of negotiations with Turkey.
Turkey’s accession would confirm the nature of the European Union as an open, tolerant society that draws strength from its diversity and is bound together by shared values of freedom, democracy, the rule of law and respect for human rights. Furthermore, since it offers an alternative model to the closed, sectarian society proposed by Islamic fundamentalists, Europe could play an invaluable role in future relations between the West and the Islamic world.
In more general terms, there is no doubt that, at a time when Europe is committed to taking on greater responsibilities in world politics, Turkey’s accession would considerably strengthen the Union’s ability to become a major actor on the international political stage, especially in hotspots such as the Middle East, the Black Sea basin, the southern Caucasus and central Asia. In addition, as confirmed by the OECD, Turkey’s accession could give added value to Europe’s economic weight in the world, because of its huge geographical area, its considerable natural resources and its young, highly qualified workforce.
The opening of accession negotiations will be both a point of arrival and a point of departure. It will be a point of arrival because Turkey’s first request to join the then European Economic Community dates right back to 1959. Over the intervening years the country has modernised and achieved some important results as a result of incisive reforms and innovations that have taken place especially in the last two years. The opening of negotiations will, however, also be a point of departure, since the duration and outcome of the negotiations, which can start as soon as Turkey meets the Copenhagen political criteria, will depend on the progress made, particularly with regard to the economy and the Community .
The European Union and Turkey thus appear to be united by a major challenge: to lay the foundations for tomorrow’s Europe together.
Mr President, I would like to begin by congratulating Mr Eurlings on his excellent work on an issue which, as this debate has demonstrated, is controversial and difficult. It has genuinely given rise to decisive support for beginning negotiations. On the other hand, some Members have expressed their fundamental opposition.
I believe that this debate should be carried out calmly and on the basis of objective considerations.
The Helsinki European Council made the decision that Turkey should become a candidate country. The Prodi Commission has issued a positive opinion on the beginning of negotiations, which, as Mr Rehn has told us, has been accepted by the Barroso Commission.
Turkey is linked to the European Union by means of an association agreement and is part of the Customs Union. At the same time – and this should be pointed out because it is of significance in this debate – Turkey is a loyal partner of the West within the Atlantic Alliance and, in my opinion, the question we have to ask at this point, given Turkey’s strategic position, which is absolutely essential in terms of the transit of oil from the Caspian Sea and the decisive role it plays in terms of the stability of the Middle East and Central Asia, is whether we want Turkey to be linked to the European Union’s Western system of values or whether we want Turkey to move towards Islamic fundamentalism or become part of Russia’s sphere.
The response to Mr Eurlings’s report is critical but constructive and I believe there are other issues on the table, which are also legitimate, such as whether European public opinion is yet prepared to accept Turkey as a member of the Union. But time and the citizens of the European Union will provide the answer to that question in good time.
– Mr President, Mr President-in-Office, Commissioner, I should like to start by saluting Mr Eurlings and thanking him for the high quality of his report and the spirit of openness that he showed throughout the process of compiling it.
The report has been substantially modified by the Committee on Foreign Affairs, but as it now stands here in the plenary, it recommends opening accession negotiations with Turkey without undue delay, and recalls that the objective of these negotiations can only be accession and nothing else. These two points are in line with what the majority of my group wants. That is why a large number of us in the Socialist Group will be voting in favour of it, unless one of these points is called into question by an amendment adopted in the sitting. In any case, it would send a very strong message to Turkey if this report were to be adopted by a substantial majority.
I should like, Mr President and Mr Eurlings, speaking in a personal capacity, to express two regrets about the nature of the debates that we have just held. The first concerns the tone of our spoken and written comments. The twentieth century was a very violent one for Turkey. The evidence of this is plain to see: in Cyprus, in its relations with the Armenian and Kurdish peoples and also in the prominent role played by the army and the police in the internal socio-political organisation of the country, where they remain all-powerful. We are all aware of this. In the same way, many nations that are now members of the Union have also experienced totalitarian, fascist or communist governments or governments guilty of collaborating with an occupying power. Building the Union is a process of reconciliation with all of this. The prime reason for opening accession negotiations with any country is to set such a process in motion, and this will only succeed if there is a minimum of confidence in the effectiveness of this process both within the Union and in the candidate country itself. In fact, these insistent, sometimes aggressive and often repeated reminders of some of the blackest events in recent Turkish history are inspired more by suspicion and hostility than a desire to start a process of democratic consolidation and reconciliation between all peoples on the basis of an established historical reality. That is enough: we have gone too far.
When France and Germany began their process of reconciliation by building the Community, they were very careful not to highlight quite so harshly all of the grounds that they might still have had for conflict with each other. In the same way, Spain, Portugal and Greece also joined us after black periods of fascism. I do not remember our requirements for tidying up penal codes and changing the attitudes of the police being quite as harshly worded as they are today. I only hope that Turkey does not see this as a cause for tension and think that any offence is intended, as this is not the case. But we are taking a risk.
My second regret relates to the subjects that we have debated. Basically, we have only discussed our own internal or bilateral affairs and the clear, tricky and obvious difficulties, the undeniable difficulties presented by this accession. We have hardly mentioned the future and the largely positive possibilities opened up by the prospect of this accession. As a result, these aspects are not adequately reflected in the report. The enlargement of our market to encompass a market of 70 million consumers, in a country where the economy has been growing very rapidly for the last six years, will strengthen the Union considerably, and let us not forget that growth in Turkey will help to alleviate substantially the concerns that some of our nations have about migratory movements. But above all, by opening up to a country that is secular but where the majority religion is Islam, the Union would make a major contribution to peace and mutual understanding between peoples in these times of increasing tension, aggravated mistrust and conflict between Muslim and Christian countries. This contribution, over and above its symbolic significance, is of major strategic importance. That is the reason for our support. It would have merited greater emphasis.
– Mr President, ladies and gentlemen, one day the European Union will simply have to decide where its borders are. The Union cannot be a kind of vague area that all of its neighbours can enter to do a bit of trade on the sole condition that they abide by a few rules that are interpreted fairly generally. If, whenever a country bordering the European Union is or is seeking to become even slightly democratic, we have to agree to its accession, then the Union will continue to spread like an oil stain. It will not be truly consistent; it will have no structure and it will have no objective. We will have built a regional UN and abandoned the political union, this genuine project that we have nurtured for fifty years. We will have created the Europe of the diplomats, but not the Europe of our peoples. And that is what the peoples of Europe want.
Obviously the essential question, as Emma Bonino rightly said just now, is what we want for Europe and what Europe means to us. It is clear, I believe, that this is a political, federal Europe that will allow the peoples of Europe to choose their destiny together. If we wish to achieve this, however, welcoming a country with such a large population which, geographically speaking, lies outside Europe does not seem to me to be the right way to go about it.
Secondly, this accession will – as many of those here present have said in the debates that we have held – prompt a long list of new requests for accession. The proposed accession of the Maghreb, the proposed accession of Lebanon, the proposed accession of Palestine or Israel: once again we are building a new, revised and updated UN and not the political project of the founding fathers of Europe.
Finally, Mr President, I would add that in my opinion it is inconceivable to start negotiations with Turkey while it remains silent on the subject of the Armenian genocide – sorry, Mr Rocard, I hope that this request does not shock the leaders of Turkey. It is not possible to start these negotiations while the Cyprus issue has not been clarified. Finally, it is not possible to start negotiations with Mr Erdogan, who wrote recently in major European newspapers that Turkish troops would never leave Cyprus.
Mr President, ladies and gentlemen, I too would like to thank the rapporteur. A lot of people have already said that, but it still needs to be repeated, for the task of bringing together the contradictory amendments really was not a straightforward one. I would like to start by addressing both the Eurlings report’s detractors and those who have been opposed to accession negotiations from the outset. There are two arguments that they frequently adduce. One of them has to do with culture, and if you follow it to its conclusion, you end up attributing differing status to religions and cultures in the European Union, and that bears no relation whatever to the European Union that most of us want. A European Union in which one religion is worth more than another, one in which there are superior and subordinate cultures, has nothing to do with the Treaties of Rome.
The second argument has to do with our over-stretching ourselves, and it is, admittedly, a very important one, one that has to be taken seriously – and also by those of us who are defenders of the Eurlings report and of the enlargement of the European Union. It just so happens, though, that we cannot allow ourselves some time out and take a break from world history in order to work on ourselves. The world will not wait for us, nor will the challenges of fundamentalism and international terrorism wait until the European Union has become deep enough. We have to tackle, at one and the same time, the enlargement of the European Union and the deepening of European integration.
Let me address those of us who are in favour. By being so, we are committing ourselves to joining with civil society in Turkey in ensuring that Turkey becomes a country free of every kind of torture. We are thereby committing ourselves to ensuring that, in Turkey, Kurds, Circassians, Lazs and others can use their mother tongues as well as the official language of the country. We are making a commitment that every woman in Turkey will be free to go to school, free to choose her partner and to live in a partnership free of any sort of violence. Finally, we are committing ourselves to joining with our friends in Turkey in ensuring that, in Turkey, the Christian churches and all the various faith communities, from Alevis to Sunnis can, together, flourish as they once did during the history of the Ottoman Empire, and that involves the aspiration that the number of Christians should no longer decline, but begin a renewed increase. That too would strengthen a multi-cultural and multi-faith Turkey.
Turkey, too, is entering into an obligation; it is committing itself, through ongoing reforms, to helping us win over the hearts and minds of the European public.
– Mr President, if it is the wish of the political forces and of the people of Turkey that the country accede to the European Union, because they consider that this will help to develop and democratise it, it is their right to move in that direction. We are ready to support this endeavour, as long as Turkey complies with the criteria, the codes of conduct and the preconditions laid down for all the Member States of the Union.
The main issue which derives from the Copenhagen criteria is respect for the Member States of the European Union with which Turkey is seeking to enter into partnership. One of the Member States is also the Republic of Cyprus, which Turkey has to respect and recognise in the same way as the other 24 members. There is no sense in Turkey's seeking to become a member of the European Union and not recognising a member of the Union, just as there is no sense in Turkey's occupying 37% of the territory of the Republic of Cyprus, in other words territory of a Member State of the European Union and, at the same time, acceding to that Union. If Turkey complies with the criteria and the codes of conduct of the European Union, it will be doing itself and the region a favour, by allowing the easing of tension in the region and the development of good neighbourly relations, which will primarily benefit the peoples and countries in the area.
Τhe Progressive Party of the Working People of Cyprus and the Confederal Group of the European United Left – Nordic Green Left never had as their objective the economic isolation and distress of our Turkish Cypriot compatriots. Besides, our group supported the financing regulation for the Turkish Cypriots, with the proviso that the Republic of Cyprus would be respected and that no advantages of a political nature would be offered to the occupying regime. The underlying cause of the isolation of the Turkish Cypriots is not the so-called 'embargo' on the Greek Cypriot side; it is the Turkish occupation and breakaway action by the occupying regime and the complete interconnection of the economy of the occupied areas with the national economy.
Following the Turkish invasion and occupation in 1974, the Republic of Cyprus declared its occupied ports and airports closed, because it was unable to exert any control over them. This was also an act of self-defence, so that we would not be led into recognising the pseudo-state. In reply to the question of reversing the isolation of the Turkish Cypriots, the government of the Republic of Cyprus proposed returning the closed section of Ammohostos to its legal residents and opening the port of Ammohostos, together with the Turkish Cypriots, with the objective of its being operated for the benefit of both sides, a proposal which, unfortunately, has not been accepted. We hope that Turkey will help open a new chapter in the history of our region.
Mr President, ladies and gentlemen, the Polish people have special reasons for wishing Turkey great success in the political and economic reforms it has embarked upon. In the eighteenth and nineteenth centuries, when Poland was partitioned and disappeared from maps of Europe and the world for over 100 years, Turkey was the only country not to recognise that state of affairs.
Both Turkey and the stable development of this country are important today not only for Poland, but also for Europe and for the rest of the world. Turkey should become a privileged partner of the European Union, but not a Member State. There are a number of facts that speak against opening accession negotiations with Turkey, such as the fact that Turkey is not a European country in terms of geography, religion or culture. The political reforms carried out recently were incomplete and far from perfect, and continue to be at odds with everyday practices. Turkey has not settled its relations with ethnic and religious minorities living on its territory, or with the neighbouring country of Armenia. Turkey does not recognise one of the European Union’s Member States, the Republic of Cyprus, and occupies part of its territory. I should like to stress that European countries wishing to join the European Union should be given precedence regarding integration, especially Ukraine.
In conclusion, given the sceptical views held by the Independence and Democracy Group on strengthening of the European superstate, the Group will vote against the opening of accession negotiations with Turkey. In fact, the Group should really be voting in favour, as it is obvious that Turkey’s accession will accelerate the disintegration of the European Union.
– Mr President, ladies and gentlemen, is it a good idea to start negotiations with Turkey? The answer to that question is neither simple nor a foregone conclusion. On the one hand there is Turkey’s legitimate aspiration to join the European Union. In fact, we certainly cannot ignore or underestimate either the efforts Turkey has made to achieve concrete legislative and institutional convergence with European criteria or its political perseverance and steadfast conviction that it will come to play an active part in the enlargement of Europe. As Europeans, however, we have a duty not to make concessions, because democracy cannot afford them, just as it cannot afford to sell values, human rights or civil freedoms cheaply. There is still a great deal to do in these areas in Turkey, especially as regards respect for women and children, the protection of minorities and the abolition of torture and capital punishment.
In the end there are two problems to solve, two conditions that Turkey cannot avoid: it must restore normal relations both with Armenia, by reopening its border, and with Cyprus. In the latter case, the withdrawal of its troops is a precondition for accession, as is its recognition of the Cypriot state. Indeed, it is unacceptable that, at the same time as it is applying to join the European Union, not only does Turkey not recognise a Member State like Cyprus but it even keeps thousands of troops on Cypriot soil.
Thus Turkey will still have to face a long process, which necessarily excludes accession . Realistically, however, we cannot close the door on a Muslim country with secular institutions that is seeking to take a European path of modernisation and development. Narrowing the gap with Turkey in fact means sending out an important message to the moderate Muslim world, one that can overcome the extremes of fundamentalism and can initiate a dialogue or a meeting of religions and cultures.
Mr President, Mr Poettering’s phrase about his concern that this enlargement might prove fatal penetrates today’s debate with the clarity of a laser beam. There are indeed eventful times in store for Europe, and yet we in this House must ask whether the EU is even ready to embark on the enterprise that we are planning. Are our institutions ready? Do we have a constitution worthy of the name? As things stand, Nice is the . What is the financial position? Where is the financial perspective? What has become of the British rebate? Where is the willingness for real solidarity? To look at it in economic terms, day by day, we see tax dumping, wage dumping and environmental dumping everywhere we look. The reality is that the EU has gone stiff. If we ask who, at this stage, would benefit from Turkey’s accession, or from negotiations towards that end, the answer is that it would be the ones who do not want what many of us in this House were actually originally working towards, and who seek to weaken the EU.
What we will end up with is the ‘United Nations of Europe’. That is what we already have at global level, and it no longer has much at all to do with the EU. The USA and its satellites would benefit, the military-industrial complex would benefit, the big investors would benefit, and this at a time when we are dealing with the greatest peacetime redistribution of wealth in human history. To those who say that there is no more to be done and that it is too late, I say, ‘better a terrible end than unending terror.’ So, for Europe’s sake, say ‘no’ to these negotiations, or else Europe will be heading for the abyss!
Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, seeking these negotiations involves the abandonment of two principles. For a start, such negotiations would begin before the political criteria were fully complied with. Secondly, I am amazed at the Left adopting this approach when there are issues of torture and human rights; I am particularly amazed by their capacity for distinguishing between systematic and non-systematic torture, and I find it quite astonishing that such a distinction should be drawn.
Quite apart from that, I am not persuaded by the argument that this would reach out to the Islamic world. Professor Winkler, perhaps Germany’s most important historian, and a member of the Social Democrat Party, said yesterday that, for historical and other reasons, no such effect could be expected from Turkey, which is, after all, the successor of the Ottoman Empire.
The Commission’s report is full of doubts. Today it tells us that there could be no negotiations on matters affecting finances before 2004, because the EU was not ready. There is a permanent question mark against the free movement of labour. Even now, in the Commission’s report and, evidently, in the Council Presidency’s preparations, consideration is being given to the possibility of failure, and that is an indication of how mendaciously this matter is being approached. Many of those who take a favourable view of it do not ultimately believe that it will work, and that too I regard as unfair to Turkey, which is indeed of such strategic importance to us and which must be helped to become more democratic.
This ‘all or nothing’ strategy, involving negotiations lasting some ten or fifteen years and even then perhaps without a positive outcome, strikes me as misguided, and that is why we have to find a second option facilitating a European economic area with a privileged partnership or whatever else one wants to call it. The fact is that what is at stake here is whether the European Union will survive with its political unity intact and retain its political capacity to act. I have to contradict Commissioner Verheugen and say that there is one thing that must be clear at the present time: how can it be said that Turkey absolutely must accede and that Ukraine cannot under any circumstances? Nobody has been able to explain that to me. That being so, it follows that both must be accepted as Members, and there is doubt in my mind as to whether the European Union can manage that as things stand at present. So let us seek out new ways of giving all these countries the prospect of membership in the EU, while at the same time allowing the European Union to grow politically.
Mr President, I should like to start by congratulating my fellow countryman, Mr Eurlings, who had the onerous task of acting as rapporteur on this very complex issue, and I think he has done an excellent job of it so far. Needless to say, we in our group have also closely followed the debate on Turkey and on the question of whether negotiations should be opened. In fact, we as a group have recently paid a visit to Turkey to find out for ourselves about the discussions that are going on there, and it has borne out our position. In our view, it should, in principle, be possible for Turkey to become a Member State of the European Union, which is, of course, the first question you must answer.
Turkey’s integration in Europe will be a crucial step, and a symbolic one. In this respect, the EU should not, in principle, behave like a closed club, but should open itself up to a country that is guided by European standards. We expect Turkish membership to have a positive effect in the future, not least on the developments in what we might call the extended Middle East. Progress within Turkey plays an important role too, of course. The democratic changes mainly benefit the Turkish people, but Europe also represents the values which Turkey wishes to adopt. Turkey is changing fast. Over the past few years, Turkey has demonstrated an enormous capacity to reform in many areas, and it is that process that we are keen to support in future.
In the past, our group has emphasised four aspects. First of all, the negotiations are about EU membership. We reject any other formula that has a different goal in mind. Secondly – and everyone should realise this – the negotiations will be protracted. Thirdly, given that the negotiations will take such a long time and so much needs to be done, the opening of the negotiations does not, of course, guarantee a successful outcome from the outset. Actual accession will eventually depend on the progress of the reforms and the developments in Turkey itself.
As far as human rights are concerned, we are positive about the way things are moving at present, provided, of course, that it continues. In the event of any regression, there is the express possibility of suspending the negotiations. That has happened in the past in the case of Slovakia. When we were dissatisfied with the political situation in that country, the negotiations were suspended for a number of years. In that respect, there is no discrimination. Since all these items can also be found in Mr Eurlings’ report, he can count on our support this week.
Mr President, it is essential for the sake of our stability as well as morality that we keep faith with Turkey. If we agree to start accession negotiations we should see them through. I believe that the so-called privileged partnership is a false prospectus designed to drive Turkey away from integration with Europe. Turkey has enjoyed a privileged partnership through the Customs Union and also NATO for several years. This has brought us to the point of pre-accession. Whatever the outcome of the accession negotiations, it is only through the process of the accession negotiations that the European-Turkey relationship will develop.
Mr Toubon and his friends propose that Turkey be brought into a privileged partnership enjoying some aspects of membership, but without political representation and without the duty to respect European law and the principle of loyal cooperation. This is madness: it is bad for Turkey, subversive of the European Union and it displays a vast and astonishing absence of self-confidence inside this Parliament for European projects.
Finally, I would like to ask the Commission and the presidency to flesh out the proposal for a mechanism to suspend the negotiations should there be a crisis. I trust that the European Council will follow the spirit of the Constitution, which requires a third of Member States to trigger such a mechanism and not simply a single truculent member.
– Mr President, it is my belief that since the beginning of this debate the facts about democracy and the human rights situation have risked being twisted to suit the final objective sought, that is either the accession or non-accession of Turkey. One of the merits of Mr Eurlings’s report is precisely that it avoids doing this. The report contains a huge amount of very interesting and very precise information about the human rights situation and Mr Eurlings really cannot be accused of toning down certain points in order to strengthen the case for accession. This is a great achievement because the challenge was a considerable one.
It seems to me that some Members nevertheless find themselves in an extremely paradoxical situation, because no one can deny that the prospect of Turkey’s accession is a powerful lever to encourage democratisation. Perhaps we have not made sufficient mention in our speeches of the packages of legislative reforms that have been adopted.
It is right to say that things are not moving quickly enough on the ground. But to refuse accession today because the Copenhagen political criteria have not been met would be tantamount to interrupting a process of democratisation supposedly on the grounds of democratic values, which is completely illogical and paradoxical. I wish therefore to draw attention to the fact that this position is to some extent a hypocritical one.
There is also an intermediate strategy which is to accumulate a large number of restrictions and go for accession while simultaneously backing away from it. Conditions are imposed and laid down and alternatives are sought. I think that Mr Brok is right, but I do not draw the same conclusions as he does: to set out a half-hearted accession strategy is to prepare for failure.
What we need is an open, full and complete accession, which is also absolutely rigorous. If we work towards these two objectives we will, I believe, make a success of the multicultural Europe that we want to see created with Turkey’s accession.
– Mr President, the large majority of my political group supports in principle the opening of accession negotiations with Turkey. However, we believe that the Eurlings report requires amendments which will strengthen our demand for real compliance by the Turkish leadership with European standards; amendments which will counterbalance the unacceptable pressure of the United States administration on the Dutch Presidency for the ' – in other words more or less unconditional – accession of Turkey to the European Union.
Turkey's long, arduous and uncertain journey towards accession needs changes in deed, not just in word. I call on the European Commission to process immediately a roadmap with a specific and verifiable timetable for the application of the Copenhagen political criteria, with particular emphasis on the recognition of Cyprus by Turkey and the withdrawal of the Turkish occupying forces from the northern part of the island, visible progress in resolving the problems of the Kurdish people, the safeguarding of human rights and the drafting of a new constitution.
In Greece, my homeland, we hope that this difficult journey towards Europe, which is due to start for Turkey in a few days' time, will make it a better, democratic and peace-loving neighbour, a demand which is also motivating the civil society in our neighbouring country.
– Mr President, representatives of the nations of Europe, ladies and gentlemen, obviously we French sovereignists will be voting against this report, but we would like to underline the fact that this debate is not really a debate at all. Essentially, as we well know, the decision was made some time ago: not in 1999 in Helsinki, not even in Europe, but in Washington, several years earlier, and it was moreover announced by President Clinton when he visited Istanbul in 1997.
This explains Mr Erdogan’s unbelievable arrogance, because he knows perfectly well that his accession is in the bag. I repeat that he is supported by the United States and the fact that he is surprised that some countries are hesitating is the epitome of arrogance. That is the case of my own country, France. He should be reminded – and the President of the French Republic is obliged to take account of this – that France is still a democracy and that it has the right to hesitate.
His arrogance is also shown by his refusal to address two issues that I will mention only by name because they have already been touched on here. Why refuse so obstinately to recognise the dreadful Armenian genocide? I have tabled a written statement on this subject, which recalls in particular that twice, in 1987 and 1990, this Parliament refused to open negotiations of any kind for as long as this genocide was not recognised. It is astonishing that this Parliament should be adopting such an illogical position and that it should be so untrue to itself. I will also mention the Cyprus issue. It is quite staggering that a country should wish to join a club of states, an assembly of states, a federation of states – whatever it is, we do not know – without recognising one of its members. It is true that this European Union is no stranger to illogical positions of this sort. The reality is that I do not know quite what we are in the process of building here; a hotchpotch maybe, but it clearly has nothing to do with Europe.
Mr President, reading this report, it is obvious that the rapporteur and the majority that supports the report are quite clear about the profound differences between Turkey and the EU. It is not merely a question of having to make a few economic adjustments, but of Turkey and the EU being two widely different civilisations whose values are incompatible. In the light of this report, no responsible politician can come to any conclusion other than that Turkey does not belong in the EU and that there is no basis for embarking upon accession negotiations.
That is not, however, the way in which the majority of the European Parliament thinks. The operative belief in this House is that we should all like to become Germans: not the bad old Germans who finally suffered defeat in 1945, but the good new Germans with their unimpeachable opinions who obediently agreed to give up the Deutschmark and accept the euro, who are destroying the German economy and throwing tens of thousands of people into unemployment; the good Germans who, without so much as a murmur, are allowing millions of foreigners to move in and destroy German culture from within. In this way, the EU is trying to change us all, and the majority in this House believes that the Turks can be changed in the same way. Turkey is not Europe, however. The Turks do not want to be Germans, a fact that we can, of course, see clearly in Germany.
There is a reason for Turkey’s countless problems, and that reason is a civilisation that has damaging effects upon the development of society. What the EU is saying is, in actual fact, that Turkey should give up its Muslim culture. Mr Schulz said it clearly in this House today: Turkey must adopt all our laws and values. That is something, of course, which Turkey cannot, however, do. A country’s culture cannot be taken away from it; or, rather, any attempt to do so takes centuries. That is why the demands will hardly be fulfilled; but, in ten years’ time, this Parliament will adopt a splendid report to the effect that the demands have been fulfilled, irrespective of the fact that everyone knows that that is not the case. The peoples of Europe are opposed to Turkish accession to the EU. The strongest opponents are the Greek Cypriots, who are the European people that has most recently been at war with Turkey and the northern part of whose country is still occupied by Turkey. The people do not, however, count in the EU, which is ruled by a self-styled elite which, even if it has only 45% of the voters behind it, has no compunction about exerting its will over the people. Cyprus is directly threatened with exclusion …
Mr President, is this the European Union or do some have expansionist ambitions beyond the boundaries of Europe? That is a key and defining question which arises from Turkey's application for EU membership.
Turkey is not part of Europe, it is part of Asia: only a finger of land flanking Istanbul lies in Europe. That does not make it a European nation. You might as well say that Spain is African because it has some outposts on the North African coast. It is a shameless agenda of expansionism which drives the EU in wanting to encompass Turkey.
Turkey itself has a shameful history of expansionism. Witness its brutal invasion and occupation of Northern Cyprus. Witness its genocide of the Armenian people. Witness also, despite the massive inducements of pre-accession aid from Brussels, its intolerant suppression of religious freedom, in particular with regard to Christians.
No – Turkey is one country and culture that we can well do without.
Mr President, many of us on this side of the House are very supportive of Turkey's EU membership. Over the past 80 years enormous changes have taken place in Turkey; the process of reform has accelerated dramatically since the formal recognition in 1999 of Turkey as a candidate for the European Union. Many of us also recall that Turkey has been a staunch ally in NATO for some 50 years and that during much of that time the country was subject to terrorist attacks by organisations sponsored by the Soviet Union. Those of us who are supportive of Turkey are under no illusions about the challenges ahead and the work still to be done. That is why we recognise that negotiations are likely to take 10 or 15 years. The alarmists talk as if Turkey is going to join in a month's time. Turkey has many very successful industrial sectors and a vibrant economy in many respects, but it is still a poor country. The economic challenges are formidable but the potential rewards are great.
Much still needs to be done to improve human rights, but let us not forget that some extremist groups misuse the label of human rights in order to promote sympathy for their own cause. It would be naive of those of us on the centre right in European politics to give any comfort to political groups that are closely linked to terrorists.
We could talk at length about Cyprus. It is not Turkey that should be in the dock. Turkish Cypriots, fully backed by Ankara, supported the United Nations plan which, among other features, would have phased out the non-Cypriot forces from the island, both Turkish and Greek. Many say that Turkish accession would fundamentally change the nature of the EU. If this means an end to the inexorable drive towards political integration and the end of the idea of some European state, then I welcome this.
I share concerns about free movement of people, but this is a problem wider than Turkish accession. At this time, four days before the European Council meets, we need to send a strong positive signal to Turkey that it is welcome as a member of the European Union. This signal will have wider positive reverberations. Let us give the green light now to the opening of negotiations with Turkey, not grudgingly, but with enthusiasm.
– Mr President, ladies and gentlemen, I hope that Parliament will send a clear message to the European Council of 17 December, a message to open negotiations with Turkey with a view to its accession. That is the right response in keeping with the considerable progress that has been achieved in that country, as emerges from the Commission’s thorough, in-depth report.
The opening of negotiations will, of course, involve a long time-frame as well as further profound changes both for Turkey and for the European Union itself. In the current situation, that seems to be the only path that can be proposed. I have heard mention of special partnerships to replace the prospect of accession if Turkey proves unable to take the Community on board. Opening negotiations does not mean automatically guaranteeing accession to the Union, but mentioning other prospects at this point in time can only make our counterparts rightly suspicious about what the Twenty-Five genuinely want.
Let us try, therefore, to be clear and transparent and to give that country a real chance. It will then be the political will of our current and future leaders, and especially of the Turkish people, that will decide the future of our relationship. Let us not give any excuse to the opponents of democracy and secularity in that country, or we may bitterly regret it.
I would say to Mr Camre that my country has had the crime of honour and the annulment of the crime of rape through marriage as part of its legal system, but I would never dream of saying that it was due to our Catholic culture. I therefore ask him to rethink that point.
Mr President, this is an extremely important report that comes at a time when the leaders of the Member States have still not put the finishing touches to the conclusions from the weekend summit. It is not easy to interpret what will happen if the President-in-Office of the Council is listened to. That is why it is important for ourselves in the European Parliament to send out a strong and clear signal, and I hope that Mr Eurlings’ report will be adopted with a broad majority.
Turkey is a long-standing issue on the European agenda. Its membership is controversial in many countries. This disquiet is something that we must, of course, take seriously. We in this House, together with all the European leaders, have a major task in trying to explain the advantages of Turkish membership. I personally am convinced that a democratically and economically stable Turkey would be a great asset to the EU. Turkey could become a bridge between Europe and the Muslim world and provide us with significant opportunities to solve common problems and fight fanaticism and terrorism.
Our common Europe is not a Christian project. It is a union of values, and Turkey is now working hard and single-mindedly to adopt these values. Progress in Turkey is impressive and must be encouraged. That is why, this weekend, Turkey must be given a date.
Those who are opponents of Turkey argue as if Turkey was to become a member tomorrow. That is not, of course, the case. The process will be a long one, taking perhaps 15 years. In fifteen years’ time, both the EU and Turkey, as well as the world in general, will look different. By then, the EU, and Turkey too, must change. Mr Eurlings’ report contains a long list of measures that Turkey must implement before its membership can become a reality. These are non-negotiable. They concern Cyprus, human rights and, especially, the situation of the Kurds. The large Kurdish minority must be recognised and be given full linguistic, cultural and political rights.
A majority of the Committee on Foreign Affairs has approved this report, and I believe and hope that it will be adopted by a large majority in the vote on Wednesday. Any decision at the summit other than that of embarking upon negotiations – negotiations aimed, moreover, at full membership – would be a major failure.
Mr President, today’s debate on Turkish accession, on which we have to decide, shows how weakened, unsure of itself and divided this House is. The lines of division cut across every camp and every group, and ultimately reflect the insecurity of the public in the EU. What is the source of this weakness and this insecurity? Is it because we are late – too late – in thinking about, and becoming aware of, the fact that we are, by this decision, defining Europe, setting down its borders and giving European integration its final form, and that we are doing this without giving voice to it, without having talked to each other about it, without having consulted Europe’s parliaments, and without having conducted the necessary public debate? Is it because we were unable to persuade most of the public to accept Turkey as a member? Is it because the entitlement of Heads of State or Government to define Europe behind closed doors, out of sight of parliament and public, is more than precarious, and all the more so if you read the European treaties? Defining what Europe is is a matter for parliaments, not for the Heads of State or Government.
For they did it, in 1999, behind closed doors, without consulting parliaments, without advice from the Commission. That is no basis for such a dramatic step. Are there really so few grounds for suspecting that some of its advocates want to use Turkish accession to finally smother the founding fathers’ conception of a European federal state? And if we are to talk in terms of ‘levers for democracy’ and ‘peace dividends’, why are we not giving absolute priority to the accession of the Balkan states, which would transform a region constantly ravaged by crisis and war into an oasis of peace? As for the last ‘lever for democracy’ argument, well, yes, if we can transform countries and states into democracies ...
What exactly is Turkey today? It is both first world and third world in one single state. It may be possible to describe Turkey today in the same way as Count Mirabeau described Prussia, namely not so much a state with an army but an army with a state.
What could Turkey be or what should it be? It could and should be a normal European state with wide-ranging guarantees of civil rights and guaranteed stable relations with neighbouring countries, whereby all of Turkey’s neighbours must be given an internationally binding guarantee. It must also, of course, be a state in which social rights are respected and in which trade unions can be freely established by those who wish to do so. Furthermore, it must be a stable economic project, which will entail investment in the east of the country, and be able to banish the centuries of backwardness. This means that Turkey must become European and not that Europe must become Turkish, which would result in the degeneration of the European project into a free trade area.
When Mr Schröder recently called Mr Erdogan his friend, he meant that ...
– Mr President, ladies and gentlemen, if the ghosts of Adenauer, de Gaulle and Spaak were in the House, they would shiver merely at the idea of what we are debating here. Not that we are deciding to allow Turkey to join the European Union. It is true that, if the United States did not want Turkey to join Europe, no such question would be on the agenda today.
The question which arises therefore is institutional: are we an independent political entity or are we a trailer hitched to the American truck? What is Turkey? Since when has Turkey been in Europe? Ask your own children. Ask your children who study geography if it is in Europe or in Asia. Ask the priest who married you if Turkey is in Europe.
Which brings me to the Eurlings report: the original differs from the report we are debating today just as the Holy Bible differs from the Koran. And while we are on the subject of the Holy Bible, may I remind you of the multitude of races housed many centuries ago in the Tower of Babel. It fell. If you too wish Europe to fall, bring 80 million Turks with a different culture and different religion into Europe. When de Gaulle built Europe with the other Europeans, he said that Europe was determined by her geography, her Greco-Roman culture and the Christian religion. So now we are going to bring the Turks into Europe. That will be a crime for Europe. Do not commit it.
Mr President, this week is undoubtedly an historically important one for the broader development of the European Union. The European Parliament will vote on whether it supports the opening of accession talks between Turkey and the EU. Leaders of the 25 governments of the European Union meeting in Brussels later this week will formally give the go-ahead – or not – to accession negotiations between the European Union and the Turkish Government.
Let us not underestimate the magnitude of this decision. There is no acceptable middle ground when it comes to the issue of membership of the European Union. A country is either a member of the European Union or it is not. This is the crux of the matter. I believe that a country seeking to join the European Union must clearly comply with all aspects of the Copenhagen criteria.
One must recall that the European Commission carried out an evaluation report on the progress that Turkey has made in its efforts to join the European Union. In this report last October the Commission stated that the Turkish Government had brought forward a significant package of proposals this year which included the following: the abolition of State Security Courts, which would ensure that civil-military relations are brought into line with EU standards, the strengthening of the freedom of the press, the introduction of a constitutional clause on gender equality, and removal of all references to the death penalty. In the last election my own party had a slogan which stated: 'A lot done, more to do'. I believe that this is the case here. More needs to be done, but a lot has been done and we must recognise that.
I support the terms of the today's report which states that the European Council should vote for accession negotiations with Turkey to begin without delay and the objective of these negotiations is Turkey's EU membership. But there is also a realisation that further substantial political reforms are going to have to take place in Turkey before final accession negotiations can conclude.
It was intimated earlier in this debate that one of the reasons why Turkey should be kept out of the European Union is because Turkish people are not Christian. Surely that flies in the face of the very thing that Christianity stands for. Christianity is about being open and welcoming to people. I believe that we should be open and welcoming and let these negotiations begin.
Mr President, ladies and gentlemen, if Turkey really does achieve the legal, social and economic progress described in the Eurlings Report that is before us and moves further along the road that leads to democracy, then we should rejoice. Turkey is one of the European Union’s allies and partners, and has for some time enjoyed something akin to a privileged partnership, but this cannot in the least change the fact that it should never become a full Member State of the European Union and will never really be a European country. If this House really wants to be the assembly representing Europe’s citizens, it will now have to send out a clear message, as a vast majority of the public – as we all know – is opposed to Turkey joining the EU. If, then, we are now to begin accession negotiations with Ankara, we will be treating the will of the people with disdain. We learn, indeed, from all experience of the EU to date that the commencement of negotiations means that they will be brought to a favourable conclusion sooner or later – generally sooner rather than later. Nor is Mr Erdogan, the Turkish Prime Minister, leaving any doubt about the fact that the negotiations have, for him, but one objective, that being full membership without reservations. Much has been said about ‘open-ended negotiations’, but we know that Ankara is not interested in those.
Full membership for Turkey, though, would mean that this European Union would be massively over-stretched in geopolitical terms and would become involved in the hot spots of the Middle East. It would be placed under financial and economic strain far in excess of its capacity; nobody would be able to fund Turkey’s accession to the EU. Moreover, Europe’s cultural identity, which has evolved through history would without doubt be fundamentally undermined by the presence of a Muslim Member State, and the mass immigration of millions of unemployed young Turks – which is a certainty – would result in a series of social and economic catastrophes …
Mr President, for the French members of the Group of the European People’s Party (Christian Democrats) and European Democrats, the question is not about Turkey. The question is: ‘What kind of Europe do we want?’ We have always wanted a political Europe in tune with world affairs, a Europe of integration and not of differentiation, a Europe of common policy and not of variable geometry.
Turkey is a great country, a great people and a major civilisation. It would be unrealistic, patronising and even degrading to seek to absorb, realign and weaken the historical greatness of that world. To accept Turkey’s accession to the EU is to accept the risk of Europe becoming a society of nations, a preacher unable to practise what he preaches; of Europe dissolving into a strategic alliance that used to be against Communism, and will in the future be against terrorism; of Europe being transformed into a kind of worldwide Euro-Asian trade organisation. In other words, there is a risk that Europe will become wide open and bereft of power.
The Europe that we want is not diversity at the expense of unity; it is unity in diversity, in the words of the draft Constitution maxim. This about the European Union’s Project; jumping the gun is not a project! The EU is no longer accepted by its citizens. Europe must be built by working with the peoples, not by ignoring them.
It is this concept of common interest between Europe and Turkey that led us to submit essential amendments to this House, in collaboration with our German friends. I shall not detail them here, but I shall merely say that it is only by means of a privileged partnership that we can create strong ties between the futures of Turkey and Europe, without compromising either the European Project or Turkey’s historical role between Europe and Asia.
Ladies and gentlemen, we must be resolute: let us dare to fight together through the fog of diplomatic conformism, to stare reality in the face and to propose to Turkey a fraternal relationship of equals with the political Union of Europe.
Mr President, I should first like to congratulate Mr Eurlings on the quality of his report and in particular on his ability to listen. I feel that the compromises that we have reached, as my group has said time and time again, are perfectly acceptable. Having listened to these debates, however, I do wonder – indeed, Mr Toubon – what we want for Europe.
Today I have heard the best and the worst and I should like to say this to you now. We have managed to influence a democratic transformation in Turkey, with the will of the Turkish people, but without tanks, without rifles and without arms. As we have said, it has been a democratic revolution. We have managed to propagate the European democratic model by peaceful means. In my opinion, the challenge that we have almost – not completely, but almost – overcome was a major challenge and let me say that I am proud of that Europe, the Europe that feels no fear in its belly, the Europe that does not say ‘I reject that culture’.
We are aware that much remains to be done. We are aware of the Cyprus question. We are aware that human rights must continue to improve. We are aware that the question of the Kurds remains. We are aware that there are women’s issues. We are aware – and on this issue I appeal to my Turkish friends – of the problem of the Armenian genocide. Acknowledging these problems will make you greater, not smaller. I should also like to say, however, that those of us who want open and transparent negotiations also want a complete partnership for Turkey with no restrictive clauses. Turkey is, certainly, Mr Toubon, a great country, a great culture, and we should be honoured to bring it into the EU, provided that it fulfils the Copenhagen criteria, but only the Copenhagen criteria.
Mr President, the real question before us is simply ‘What Europe do we want?’ Do we want a simple free-trade zone or do we actually want to build a political Europe destined to play a leading role in the world? It is that question and that question only that the Heads of State or Government must answer on 17 December.
From Council to Council, from summit to summit, crucial decisions for our future have been taken without our Heads of State or Government ever spending a day, or even a few hours, debating the core issues relating to those decisions. This is not an example of our institutions functioning responsibly. We cannot continue to make decisions on the future of our Union on the quiet, almost mechanically, without involving the peoples of Europe in the debates.
We are told today that we have gone too far to turn back, yet at the same time we are told that there will always be time to address this question in ten or fifteen years. This is entirely inconsistent.
I am a committed European and I feel that we must build a political and democratic Europe in which the citizens will finally take part. The more Europe continues to embark on unlimited enlargement, the greater the risk that it will be permanently weakened. One thing that I do know is that the world needs Europe.
The balance of the world depends on Europe’s existence; democracy and peace depend on Europe’s existence. Let us not throw away that chance. Thank you.
Mr President, as has been mentioned, the majority of human rights activists in Turkey – Leyla Zana among them – are of the opinion that a positive decision on the Turkish application to join the EU will contribute to an improvement in Turkish policy on ethnic, religious and linguistic minorities. They have good reasons for saying this. Human rights activists in Latvia were of the same opinion when discussions on Latvia's candidacy for membership of the EU were held. Unfortunately, Latvian human rights activists are now highly disillusioned. It is true that under pressure from the European institutions some changes were made in legislation concerning problems essential for minorities. However, these changes were cosmetic. For example, improvements to the law on languages were intended to benefit only one particular linguistic minority: English-speaking businessmen.
We see the same urgent cosmetic steps taking place in Turkey. For example, the Turkish Government has allowed private language centres to open, offering courses in Kurdish, Romanian and other tongues. A private language centre is something essentially different from what we would recognise as a school – a term used in Mr Eurlings' report.
My country, Latvia, became a Member State of the EU, in spite of the fact that the Latvian authorities did not recognise the rights of linguistic minorities. It was a mistake for EU institutions not to use Latvia's accession process to promote the fulfilment of the Copenhagen criteria.
This history must not be repeated in the case of Turkish accession. We hope that in 15 years Turkey will fulfil the political criteria completely. We call on the Commission to use every opportunity to urge the Turkish Government to recognise the Kurdish minority in the country and to create the conditions necessary for this minority to be respected and protected.
– Mr President, the Communist Party of Greece opposes the European Union and its enlargement and, in this sense, we do not agree with the accession of Turkey, not for ethnic, chauvinist or cultural reasons, but on the same political grounds on which we also disagreed with Greece's accession to and its remaining in the European Union. Nonetheless, we wish to raise certain very serious issues about both the policy of the European Union and about the Eurlings report.
The Council texts to date, like the aforementioned report, fail to mention or hush up both the Turkish invasion of Cyprus and the occupation of part of an independent Member State of the UN, which is now also a Member State of the European Union. The Turkish Government also provokingly refuses to recognise the Republic of Cyprus and to withdraw its recognition of the pseudo-state. We ask you, if this were happening in France, Britain, Italy or Germany, would you open negotiations with such a state? Whatever happened to equality between the Member States of the European Union?
Secondly, Turkish governments have raised new issues of border differences with Greece which have been clearly resolved under international treaties, and the only problem which remains to be resolved is the demarcation of the continental shelf in the Aegean. The European Union legalised these claims during the course of discussions, with the decision taken at Helsinki. Turkey's aggressiveness in the Aegean is becoming bolder by the day, with dozens of airspace violations.
Thirdly, the report refers to very important progress with democratisation; Mr Eurlings was obviously misled when he went to Turkey and is no longer listening to us. Perhaps Mr Eurlings visited some other country rather than Turkey? There have been limited rather than material changes ...
Mr President, the June List does not view Turkey’s geographical position or its Muslim religion as obstacles to membership of the EU. Turkey is important for Europe. We welcome the fact that Turkey is drawing closer to the EU and working to fulfil the Copenhagen criteria. We must not, however, close our eyes to the fact that both Turkey and the EU must change before full EU membership is possible.
Turkey must draw a line under its past and acknowledge the Armenian genocide. It must give its minorities full human rights. It must achieve a level of economic development such that full membership does not release tensions that may threaten the internal market.
The EU must also change. The common agricultural policy must be abolished, and structural policy must be revised before Turkey, large and poor as it is, can be absorbed. Decisions that have already been made mean that it is all but impossible to bring about a comprehensive reform of agricultural policy until after 2013.
To ensure grass-roots support, membership negotiations should, moreover, only be embarked upon once the issue has been debated in the Member States’ election campaigns over the next few years. Finally, the issue of the EU’s constitution must be solved before we begin to negotiate concerning Turkish membership.
Full Turkish membership is a very long-term issue, requiring major and sweeping political and economic changes in both Turkey and the European Union.
Ladies and gentlemen, the question has been phrased incorrectly. It is not a matter of whether Turkey does or does not already meet the EU’s requirements. It is a matter of whether we want a Muslim Turkey in a Europe that was built on Christian values. There has been talk in this House of the progress made by Turkey. As a psychologist, I believe the fate of every single person is important, but I know that not everything that is important for people can be measured. The emotions and feelings of Europe’s citizens are also important, and most of the latter are opposed to Turkey joining the EU. I have been observing Muslims in Brussels for 20 years, and I would not want such a large country to have any influence on the fate of my country, Poland, within the framework of the European Union. In 50 years our worlds may be ready to meet, but no earlier. We should provide assistance to Muslims in their own countries, and help bring about the rapid creation of a state of Palestine, as that nation has suffered greatly at the hands of Israel. This is something I am in favour of, and something that urgently needs to be implemented. We have no commitments towards Turkey. We should not act in a hypocritical manner, and we should not be afraid to say ‘no’ to Turkey...
Mr President, Mr Toubon has asked what sort of Europe we want. Those who want an integrated Europe, the Europe envisaged in the Constitutional Treaty, cannot accept Turkey as a full member.
Turkey is an important partner, and we want it to remain one in future, but in a privileged partnership and not as a full member of the EU. Turkey claims that it has been promised full membership for the past forty-one years. That is not the case. The 1963 Ankara Agreement had a customs union as its objective; one was promised, and it has been in place for nine years. Even before accession negotiations have been set in motion, Turkey is now demanding of us full membership without any ifs or buts. That is extortion. That may be how you do politics in Turkey, but it is not how it is done in the EU.
The Copenhagen criteria apply to all candidates for accession. The major problems Turkey has with democracy, freedom of opinion, human rights, the rights of minorities, with its neighbours in Armenia and Cyprus, and with the Kurds, have caused it to be decided that Turkey must fulfil the political criteria before negotiations can start. There is no doubt that, even today, these conditions have not yet been met. The Commission says so too. Why it is that negotiations are to be opened despite that is a secret known only to the Council and to the Commission. We do not want full membership, but a privileged partnership with a special status that both parties – the EU and Turkey – can cope with.
If accession negotiations are opened even though they go against our better judgment, they must be open-ended and capable of resulting in an alternative outcome in line with what we want. To offer such a thing to Turkey is honest, sensible, politically far-sighted and forward-looking. Turkey is not a European country and will not become one; that is why the demands of Europe’s and Turkey’s future together are best met by a privileged partnership.
– Mr President, in December 1999, the European Council in Helsinki sent a clear message to Turkey in its decision on Turkey's actual rather than notional candidacy and by creating a clear framework of terms, preconditions and criteria which Turkey had to implement. This unanimous EU policy has made a decisive contribution over the last five years to important reforms in Turkey. It would be a mistake for us to disparage the progress achieved, just as it would be a mistake for us to create an idyllic picture because, although it is commonly accepted that there has been an improvement in the human rights and minority rights situation, that an important amount of legislation has been passed, that the situation is not the same as in the past, as Leila Zanna also confirmed to us in the European Parliament, there is still a serious deficit in the implementation of European principles and the .
However, as in 1999, the present motion which the European Parliament is being called on to adopt and the decision which the European Council will take must also contain a clear message: a message concerning the opening of accession negotiations in accordance with the decisions taken by the European Council in 2005, with the final objective of accession to the ΕU if Turkey completes the negotiations successfully.
However, this message should not be seen as . On the contrary, it must include a clear European agenda and a roadmap with a specific timetable for the implementation of Turkey's obligations. We must not, under any circumstances, give the impression that Turkey can negotiate '' and have its own agenda. Within this framework, what is of decisive importance is Turkey's obligation to respect minority rights, the rights of the Greek minorities in Istanbul, Imvros and Tenedos, to respect the ecumenical character of the Patriarchate, to re-open the Halki seminary immediately, to respect international law, to help resolve operational problems on the basis of a specific timetable, with referral to the International Court of Justice in the Hague and, finally, to proceed with the international recognition of the Republic of Cyprus and the gradual withdrawal of the occupying army.
In particular, as far as the question of the diplomatic recognition of Cyprus is concerned, I should like to hear the opinion of the Dutch Presidency and of Mr Nicolaï as to what the position of the Dutch Presidency is in the run-up to the European Council.
Our decisions need to make clear that it is the European Union which lays down the framework, not the candidate, not Turkey. Turkey needs to overcome its fears and reconcile itself with its historic past, even with the negative aspects, which it needs to have the courage to acknowledge. In return, however, certain political forces in Europe should not cultivate fears for internal reasons or fabricate catastrophic scenarios.
To close ...
Thank you, Mr Vice-President. For many years Turkey has been our neighbour, ally and partner. For many years it has also been a candidate with a successful market economy waiting for the date to begin negotiations. In that respect it is very different from Ukraine.
Turkey is like a long, heavy train that moves with difficulty but since its move to democracy many years ago, the train has begun to move more quickly and more safely. We are allowing the Turkish European train to enter a tunnel. Not even the Orient Express has room to manoeuvre in there. Trains do not slalom. They cannot turn round in tunnels. Turkey must move forward to democracy and into Europe and there is no other possibility.
I support the enlargement of the European Union and the europeanisation of Turkey. No other mechanism of the European Union will bring more stability, more vision and more development to the East than the announcement of the date for Turkey. Turkey would readily recognise Cyprus if the whole of Cyprus was in the European Union. When the whole of Cyprus is in the European Union, there will no longer be any Turkish troops there. This is the way to achieve strategic changes and strategic goals.
This is why I support Europe and why I give my support to Turkey. Thank you very much.
I wish to thank the rapporteur for a balanced report. Turkey’s cultural roots are more diverse than most of us realise. They are also to be found in the cultures of Europe, the Caucasus and the Mediterranean. Turkey’s accession would enrich our culture. We now have to fulfil the promise Turkey was given during the Finnish Presidency. This would be a logical extension to the founding and enlargement of the European Union to strengthen peace.
The counter-arguments are illogical. If Islam were a barrier, we would be declaring that the 15 million Muslims, three times the population of Finland, who now live in EU countries are second class citizens. Those who recall the military campaigns by the Ottomans might well want to remember Sweden’s military campaigns, for example, in centuries gone by. It is important, however, that Turkey’s membership only comes about if the country meets the criteria that relate to democracy, human rights, the rule of law, and a respect for the rights of minorities.
– Mr President, ladies and gentlemen, I hope that the Council will set an exact date for the start of negotiations, in the knowledge that that date will mark the beginning of a long journey, the outcome of which will largely depend on the additional transformations that take place in Turkey during that time.
We must reject all forms of racism from those who are trying to make religion a basis for discrimination. The coexistence of religions and cultures is the only future for a democratic and multiethnic Europe.
A solution to the Cyprus issue, full respect for human rights and political acknowledgement of the ongoing conflict in Kurdistan, as well as a commitment to finding a peaceful solution and an immediate, and obviously bilateral, cessation of hostilities should all be at the core of the negotiations with Turkey.
We have actually been asked to start the negotiations by the Kurdish democratic organisations and the human rights associations in Turkey – which are still suffering on a daily basis and are witnessing terrible injustices – so that they can involve the whole of Europe in their battle for democracy and respect for human rights.
In fact, while we acknowledge the changes that have been made so far to the constitution and the criminal code, there can be no doubt that they are not enough. There is still a great deal to do, such as cutting back the power of the army, which must be brought under the control of the executive and legislative powers, amending electoral law and allowing the Kurdish language to be spoken in official proceedings.
– Mr President, ladies and gentlemen, I shall only utter a few words to say that Turkey should not join the European Union because Turkey is not in Europe!
Mr President, the possibility of Turkey’s eventual accession to the European Union brings us face to face with a historical responsibility. It is a fact – and let me repeat this – that neither geographically, politically, culturally nor economically speaking is Turkey a European country. Moreover, it is an Islamic country where, as in all Islamic countries, other religions are barely tolerated, if at all. It is a country that fails to meet any of the accession conditions.
The historical responsibility that we bear is in respect of those European citizens who – quite rightly – do not want this Turkish accession, and who should not be forced to swallow an undemocratic decision. Furthermore, our society is already paying a high toll for the fact that on our Continent, millions of people of non-European origin sometimes find it very difficult to coexist with the indigenous population. Turkey’s accession, with free movement for 70 and, soon 100, million Islamic, non-Europeans, will only exacerbate these problems exponentially and can lead to much worse. We therefore demand a referendum in which the European citizens can speak out in favour, or rather against, this potential Turkish accession.
– Mr President, I should like to start by congratulating the rapporteur, Mr Eurlings, on his excellent work and on the spirit of cooperation which he has demonstrated throughout the procedure.
Mr President, Mr President-in-Office, Commissioner, ladies and gentlemen, we say yes to Turkey's European prospects. At the same time, however, we would remind you that these prospects are connected with compliance with the political and financial criteria analysed in the texts of the conclusions of the European Councils from Copenhagen to Helsinki and in Brussels in a few days' time.
Examining the report, I should like to comment in particular on certain paragraphs, such as:
- paragraph 37, which creates the framework for the defence of and respect for the rights of minorities among which, of course, the Greeks in Istanbul, Imvros and Tenedos are the most important;
- paragraph 38, which lists the preconditions and, more importantly, what Turkey has to do in relation to Cyprus: mainly, to recognise the Republic of Cyprus and to withdraw Turkish forces from the northern part of Cyprus;
- paragraph 40, which presents a multi-dimensional methodological approach to the resolution of any outstanding disputes with neighbouring states and, of course, which mentions the obligation to abstain from threats and provocation. This paragraph also covers relations between Greece and Turkey.
Finally, I recommend that the House vote in favour of the Eurlings report.
Mr President, President-in-Office, Commissioner, ladies and gentlemen, allow me to add my congratulations to Mr Eurlings on his report. It is no easy task. I used to be the rapporteur on Turkey too, but of course that role has now become even more difficult.
The European Union would be making a grave error if, after many years of promises to Turkey, it were now to turn round suddenly and say no at a time when Turkey is taking its mission seriously. We have helped Turkey a great deal in the past few months and years, and we shall have to continue that assistance. Nevertheless, let me say that the crucial question, in my view, is this: will Turkish membership make Europe stronger or weaker? We should say quite openly and in all honesty that what is at stake here is the Europe we as Members of Parliament must fight to achieve. If, as Mr Schulz said today, Turkey reforms itself, if it changes its position on human rights, on Cyprus, on the border issue, on regional cooperation – if that Turkey becomes a member of the European Union, it will make Europe stronger.
It is quite interesting, by the way, to observe how the initial American euphoria which greeted the recommendation that Turkey should indeed become part of the Union has waned somewhat, because the United States of America is now no longer certain whether it really wants to see the European Union strengthened in this way by the addition of an independent Turkey that thinks and acts for itself; be that as it may, if Turkey does accede to the European Union, it will have to shed some of its nationalism.
I am very much in favour of backing the report and also of launching the negotiations. We must, however, tell Turkey that it will be a long and difficult path. Turkey has made enormous strides over the past two to three years. I am certainly in a position to judge that, and I congratulate Turkey on it, but it will take many years before Europe can rest assured that a new Turkey, a different Turkey, is joining the European Union.
I support opening accession negotiations with Turkey and if Turkey fulfils the accession criteria, I support Turkey’s accession. I know that Turkey is far from this goal, but I sincerely hope that it will be able to meet the criteria, as it is in everyone’s best interest. I support Turkey’s accession on meeting the criteria even though I know that it would have significant consequences for Europe’s future.
We are accustomed to a Europe consisting of a community of values based on a common cultural heritage, a common past and common traditions. The Europe that includes Turkey will be a different Europe. That Europe will be a community of political goals based on common interest. But I believe that we need this. Turkey’s accession is of paramount importance if Europe really wants to act on the stage of world politics and if it wants to rid itself of the role of a spectator. Turkey’s membership is also indispensable if we want to influence Middle Eastern, central Asian or Caucasian processes. And if we do not exert influence on these regions, then these regions will exert a very negative and dangerous influence on us. Turkey has an important value for all of us: its accession is of great interest and therefore I support opening the accession negotiations.
Mr President, the debate about Turkey has always been awash with duplicity. That duplicity was already being practised in Helsinki back in 1999, when Turkey was given applicant status, and so many had no wish whatsoever to see it in the Union; the same situation has obtained ever since. The present progress report from the Commission bears detailed testimony to the fact that Turkey is not fulfilling a single one of the Copenhagen pre-accession criteria. So what conclusion does the Commission draw? It recommends the start of accession talks. That is absolutely schizophrenic and irresponsible.
Now this European Parliament is poised to do precisely the same thing, to make exactly the same mistake. Why? Is it driven by national interest or party-political considerations – in other words, by self-interest – or is one of its motives quite simply fear? Do we really want to negotiate with a country in which fundamental human rights are not respected, in which women are second-class citizens, in which virginity tests, forced marriages and honour killings are normal occurrences and bigamy is tolerated? These things expose women to lifelong torture, and it is irresponsible to negotiate with such a country.
In that country, in that Turkey, the prevailing mentality surely has to change first; something has to happen in people’s minds. This cannot be done by compulsion. People have to be persuaded; they have to be won over by a convincing political case. This is the way to achieve a permanent change of mentality. It cannot be quickly engineered within ten years. It takes at least two to three generations, so why can we not give this country the time it needs? Besides, we all know that we simply cannot afford Turkish membership with its impact on the integration, the finances and the security of the Union.
The political European Union would not be able to digest the addition of that country, and therein lies the duplicity of the whole discussion to date, and particularly of the Commission’s proposal to make Turkey a second-class Member State. With a second-class Member State, with different grades of membership, our political union would eventually cease to function. We would be digging our own grave. The only honest offer we can make to Turkey is a privileged partnership, a special neighbourly relationship, and I urge the House to support that approach.
Mr President, ladies and gentlemen, in 1999 and 2002 the Heads of State or Government entered into an international commitment to Turkey, which they must honour on 17 December. The negotiations must begin, not only to sustain the reform process in Turkey but also for the sake of the international credibility of the European Union. It will not, however, be a day of great rejoicing. For the first time in the history of the European Union, there is widespread public opposition to the accession of a state. People are not convinced that Turkey can become a truly European country. In the parliamentary debate too, whenever I hear anyone cite one of the benefits of Turkish membership, it is saddled with far more ifs and buts than are normally raised in connection with such a momentous decision. Moreover, no convincing argument has been advanced to demonstrate that Turkey would strengthen rather than weaken the cohesion of Europe.
Some see Turkish accession as part of a global strategy to combat terrorism. The intention is to turn the collision of two cultures to advantage, but this bold strategic design underestimates not only Europe’s own powers but those of Turkey too. There is certainly one role that Turkey could never perform as a Member State of the EU: it could never be a bridge to the Middle East. It must be a pillar of the West in the Middle East; as a member of the EU, it would be a party to negotiations, not a mediator.
One thing must be quite clear: if Turkish membership were to erode the European Union, that would be too high a price to pay – and not only for the Union, by the way, but for Turkey too. That price must not be paid. On 17 December, the European Council should lay down with unmistakable clarity that the decisive criteria will be not only Turkey’s readiness for membership but also the capacity of the Union to accommodate Turkey and preservation of the momentum of the European integration process.
Mr President, I am grateful to the rapporteur, Mr Eurlings, for his efforts. A great deal has already been said about the Copenhagen political criteria. Let there be no misunderstanding. I am not, in principle, opposed to Turkey’s accession, but I refuse to endorse the view that opening negotiations with Turkey is necessary in order to further improve, for example, the protection of human rights and of minorities. To do so is, as far as I am concerned, to put the cart before the horse.
The enlargement process is generally characterised by conditions and criteria which are forgotten on the . Although, as one of the Members of this House remarked, I do not want to turn human rights as such into an instrument, I would like to adhere to the agreements made. The question that is before us is whether Turkey meets the political criteria of Copenhagen, and the answer is no. I consider opening negotiations nonetheless as a starting shot for a journey as we have with Romania, namely that of a train that is hurtling along and culminates in accession, where the negotiation chapters are closed artificially and the criteria no longer have a bearing. This is bound to weaken the Union sooner or later.
It therefore matters a great deal to me that this House should stick to the agreements made, and finally put an end to the arbitrariness, or double standards, that characterise the enlargement process.
– Mr President, I wish to thank the rapporteur, Mr Eurlings, for the very difficult job which he has completed so efficiently. We shall know the results of the procedures for Turkey to accede to the European Union when the European Council takes its decision on 17 December 2004.
The two alternatives, either the exclusion or the full accession of Turkey, do not suffice. There also needs to be a third alternative: the option of a special relationship with Turkey. If the Council decision inclines towards yes, internal problems will arise in the European Union. If the decision inclines towards no, it may provoke a crisis in relations between Turkey and the European Union, something which needs to be avoided. Our special relationship should be the golden option which helps both Turkey and the European Union.
However, Turkey should not accede to the European Union while Cyprus is partitioned and occupied, without recognising the Republic of Cyprus. If its relations with the Republic of Cyprus are to be normalised, the colonists and the forty thousand occupying Turkish soldiers need to withdraw from the island and be replaced – why not – with a small European force based on the Bosnia model.
Of course, the best guarantee for the Greek Cypriots and the Turkish Cypriots is the application of the laws and principles of the European Union. That is why the solution to the Cyprus problem must be purely European and must be based on full respect for and the application of the and the principles in general on which the European Union is founded. With such a development, you can be sure that the Greek Cypriot Christians, who account for 82% of the population of Cyprus, and the Turkish Cypriot Muslims, who account for 18%, will be a perhaps unique example of peaceful coexistence, cooperation and progress and Cyprus will become a real bridge of peace and cooperation between the European Union and the Arab nations and Israel, with which Cyprus has always maintained excellent relations.
Mr President, ladies and gentlemen, I must begin, as other Members of this House before me have done, by thanking Mr Eurlings for the balanced report that he has presented to us today. It is a report that, moreover, gives continuity to what was previously proposed by Mr Verheugen.
Like most of you, I have been witnessing for some time now a semantic debate between accession and privileged partnership. I am somewhat surprised by this debate, but it merely typifies the irrational and subjective nature of our relationship with Turkey. To my mind, the only questions that need to be asked are: ‘What have we done in the past?’ and ‘What must we do in the future?’ For more than 40 years now, European politicians from all sides and from all countries have been saying that Turkey belongs in Europe and that such continuity is a source of pride for both them and us.
There are those who feel, however, that, at the end of this long engagement, marriage is no longer on the agenda. The planned process is long, difficult and demanding, however, and requires responsibility and prudence; as such, Turkey has an obligation to provide us with the guarantees needed for accession to take place. The natural consequence, however, of the demands that we are making is accession. A privileged partnership will not encourage Turkey to accept such demands. We must firstly, therefore, be consistent with ourselves and with our previous commitments, so that everyone is treated equally.
As a non-religious person, I have no intention of upsetting any religion or creed. When the world speaks of the ‘clash of civilisations’, when the Bush Administration pits the forces of evil against the forces of good, when Muslim fundamentalists use any excuse to give sermons carrying a message of violence and exclusion, it would be dangerous for Europe to be swept along that route and to endorse such thinking.
Furthermore, I should like to reiterate all of the demands on women’s rights, union rights, human rights and the recognition of minorities, to which I would add the Armenian question and the recognition of the Republic of Cyprus. Nevertheless, raising those questions, crucially important though they may be to a Europe of values, cannot be a prerequisite for opening negotiations.
As a committed and progressive citizen, I do not see a world frozen in time, in which the situation as it is today would, as a matter of course, be the same in ten or fifteen years’ time. Such a view of politics does a disservice to the way in which human beings and societies evolve and to people’s intelligence and ability to live together. As regards the positive developments in Turkey in recent years, which have been driven by the will of the people, it would be a serious mistake to reject the opening of these negotiations.
As a federalist, I sometimes hope, I sometimes dream, of a politically-integrated Europe. The notion of a privileged partnership would be no more than a commercial super-partnership, which would be a triumph for ‘living alongside’ over ‘living together’ – the business-based concept of an unjust world. I personally hope ...
Mr President, I will not repeat what has been said already but will limit myself to one general point which I feel has not been adequately covered so far, and that is the accession costs.
The exact cost of Turkey's accession to the EU is unknown. Some, including the Commission, estimate it to be about EUR 20 billion per year. Others put the cost much higher. A very rough realistic approximation would be about EUR 400-500 billion, i.e. approximately EUR 1 000 per European citizen at today's prices. This includes every child born in the European Union during the next 15 to 20 years. Such a child will owe EUR 1 000 as VAT towards the cost of Turkey's accession.
What happens if – as is quite possible – at the end of the day, Turkey does not achieve accession? All this money, which could be used to build hundreds of hospitals and schools, would have been totally wasted. In my opinion we must consult our citizens first and have a referendum: let them know the real facts and then take a decision.
Mr President, firstly, I wish to express my support for Mr Eurlings’ report and acknowledge the large amount of work that has gone into it. A lot of speaking time and energy has been deployed on emphasising all the obstacles to Turkish membership of our European Community. I always prefer to focus on the positive agenda. Throughout the Cold War, Turkey was a steadfast ally on the side of the West. Communism was kept at bay, partly thanks to Turkish loyalty towards the NATO Pact. That is something we must remember in this House today. There are substantial benefits to be had in terms of security policy from speeding up Turkey’s integration into Europe. In my view, Turkey is the country that can build a bridge to the Arab world. I would therefore call upon us to act in the forthcoming process on the basis of Turkey’s being ‘a friend of Europe’. Turkey is an asset to Europe and not a burden upon it.
Some people have expressed reservations about accepting such a large Muslim country into the EU. I do not share those reservations. The EU is not a religious club; the common denominator is democracy, not religion. Many people, including some in this House today, argue in favour of Turkey’s having a specially privileged partnership as an alternative to actual membership. In actual fact, Turkey has already obtained every possible agreement prior to actual membership. If such a proposal were supported, it would therefore side-track Turkey, and the EU countries would thus be abandoning all the promises we have previously given Turkey. We must ask ourselves: ‘Can we bring ourselves to do such a thing?’.
There is no way forward other than that of full Turkish membership. What can be said to an applicant country? That it must fulfil the whole of the but that it cannot have a Commissioner, voting rights in the Council and seats in the common Parliament? That does not make any sense. We must open negotiations with Turkey, as we have promised to do, and give Turkey a fair chance. Whether or not Turkey ultimately becomes a Member depends upon whether the Turks themselves are prepared to implement the far-reaching changes to their society that are required if Turkey is really to become a Member. There is plenty here to set to work on, especially when it comes to human rights. Let us be open and unprejudiced in our encounter with the population of Turkey, and let us join together in combating intolerance where this may be found.
As I say, I support Mr Eurlings’ report, even though there are points on which I do not fully agree.
Mr President, I should like to start by complimenting the Commission on a wise, far-sighted and balanced report, and I should also like to say to the Dutch Presidency that, in my view, they have made a good job of tackling an extremely difficult matter. As Chairman of the Socialist Group in the European Parliament, I should also like to start by expressing my support for Mr Eurlings’ report, which I think is a balanced document, as well as a responsible one in a way that is absolutely crucial.
It is not every day that Parliament adopts a position on such an important matter as Turkey. There is no doubt that Turkey has made a very great deal of progress such as it would scarcely have made if there had been no prospect – a prospect made use of many times in the Turkish Parliament – of Turkey’s being accorded candidate status. Is Turkey to become a Member or not? I do not think it would be right of us today or tomorrow to take decisions as to whether it will be. I believe that what is crucial is to begin negotiations with Turkey and to have a perspective, but not to have any automatic arrangement or any guarantee. That leads to the issue to which I wish to devote the rest of my speaking time.
Turkey is faced with having to deliver a long list of results. That is not without its problems. I must remind the Commission and Mr Rehn that, among the problems that exist, is the practical matter, to which I have very recently drawn attention, of union recognition in Turkey. That is very serious, because the present situation is not in accordance with freedom of expression and organisation, and I hope that Mr Rehn will take the matter seriously and inform Turkey that it must come into line. If it does so, that will be regarded as essential progress along the way. As I say, I support Mr Eurlings’ report. Let us now negotiate seriously and with a sense of our historic responsibility.
Mr President, I too am of the view that we must open negotiations with a clear goal in mind, namely that of full membership, and do so without delay. Indeed, there are plenty of problems left that have been discussed at great length in this House, but I would urge you to keep the debate pure, and not to base it on fear, prejudice and hypocrisy.
Much has been said about European values, and many people doubt whether Turkey will ever be able to embrace them. I should like to draw their attention to the fact that, with criminal regimes and dictatorships, all twenty-five of the current Member States have ridden roughshod over those European values at some stage in the course of the twentieth century. In the Second World War, human rights were trampled on in the most atrocious manner and despite this, we are all Members of the European Union and fully-fledged democracies.
It is arrogant to think that some ethnic groups are predestined to live in oppression, misery and backwardness. The European Union was set up specifically to guarantee peace, freedom and prosperity in the wake of all the atrocities of the Second World War. If a modern, democratic and free Turkey joins, the European Union will have accomplished its mission.
Mr President, Mr Eurlings is to be congratulated on his report, which is a product of careful, hard and objective work.
For many, for Turkey to open negotiations for membership means opportunities – opportunities for further democratisation of the country; opportunities for abolishing torture and other violations of human rights; for respecting the rights of religious and ethnic minorities within Turkey and for full respect of the identity rights of sectors of Turkish society, the Kurds and the Alawites. It would mean an opportunity for regional stability by changing attitudes and abandoning aggressive behaviour, so that problems like Cyprus and the Aegean can be resolved according to the European spirit of settlement of disputes and respect for international law, Security Council resolutions, the Law of the Sea, etc.
As a Cypriot Member of this Parliament, and in spite of the invasion and continuous occupation of the northern part of my country by Turkey, I am prepared to go along with this opportunity and not oppose the opening of negotiations with Turkey. At the same time, I expect none of Turkey's obligations, and none of the problems, to be minimised, overlooked or swept under the carpet.
There are enormous problems for Turkey to overcome and important obligations to fulfil. The EU must demand that Turkey acknowledge the Armenian genocide if historians are to be able to close this chapter of shame in the history of mankind. Nobody can turn a blind eye to the continuous military occupation of part of the territory of Cyprus. Turkey's obligation in the search for a settlement in Cyprus does not end with the referendum of last April. It has an obligation to ensure the gradual withdrawal of its troops and bring an immediate end to the creation of new in relation to private properties. It also has an obligation to recognise all 25 Member States, including the Republic of Cyprus, when negotiating with them.
We are on the verge of an extremely important decision, not only in terms of its impact on all of Europe but also, in this age of globalisation, in its effects on the political map of the world. Shall we have the intellectual and moral strength to take the decision on the opening of negotiations calmly, boldly and in accordance with the dictates of political logic? Opponents of the report have once again been trying to restart the discussion on new terms, some of which are based on falsehoods, raising many of the hurdles that have already been cleared and adding many more. Let me emphasise that I must respect the views of those among us who do not wish to support the opening of negotiations on Turkish accession, but I cannot accept any arguments that are completely divorced from reality or any allegations of the type that have been made over the past weekend by various German Conservatives.
The assertion that Turkey would import terrorism and gangsterism is libellous and an insult to our NATO ally. The debate must not be dragged down to that level. Since 1963, the Community and Brussels have acknowledged that Turkey is part of Europe, and in December 2002 the European Union pledged itself to begin negotiations with Turkey once the latter had fulfilled the stipulated criteria. The credibility of the European Union is at stake. Political honesty means abiding by agreements and keeping promises. The scope and impact of the reforms that are currently being enacted in Turkey are unprecedented in recent centuries. Democracy there is more stable than it has ever been. The country is registering high economic growth rates. Turkey will always stand guarantor for the security of the whole of Europe. A European Turkey will serve as a shining example for the entire Islamic world and hence for numerous crisis-torn regions too. Turkey ...
Mr President, I agree that we must do everything to stabilise regions neighbouring on ourselves, but I do not agree with the way in which Turkish membership is intended to be turned into a reality. We no doubt agree that one of the conditions of a democracy is that everyone must be able to participate in the decision-making. That also applies to the present Member States which have, for example, linguistic minorities that together constitute 10% of the EU’s population.
If the Member States’ seats in the European Parliament are reduced in number without guarantees being given that Europe’s genuine diversity will be reflected in Parliament’s composition, the minorities will be excluded from Parliament as a result of Turkey’s becoming a member. Europe is a cultural and linguistic mosaic that has also given rise to tensions and bloodshed. It would therefore be unwise to go in for a solution that did not reflect Europe’s genuine diversity.
All EU citizens need to feel welcome in an EU whose power is increasing every day. It would be unfortunate if, for example, the Balkan states, as future Members, were only to be represented by the largest ethnic group. The representation of minorities at EU level is of great importance for reducing tensions. Because the report takes no account of this aspect, I cannot vote in favour of it. I want a Europe for all EU citizens and not just for a portion of them, no matter how great the historic decisions we face.
Mr President, this debate is about nothing more or less than the destiny and the future of the European Union, which is why it is disturbing to see the extent to which confusion reigns in these deliberations. First of all there are constant references to a promise of accession allegedly given to Turkey in 1963. Even you, Commissioner, spoke of this promise, but the prospect held out by the EEC in 1963 – by the EEC, mind you – has long since been realised through the customs union. We had that decision on the customs union adopted in the face of opposition from the political group of Mr Schulz, who praised the customs union today, because we are friends of a strong and viable Turkey.
Today, however, we are dealing with quite a different matter, namely full Turkish membership of a European political union in which many of what were once foreign affairs are becoming internal matters. And anyone who seeks such a closely integrated Europe cannot favour full Turkish membership, which would degrade this European Union into a free-trade area. Commissioner, you are not bound by an imaginary promise of accession; you are bound by the Parliament which elected you and which represents the people of Europe, who are overwhelmingly opposed to Turkey’s full membership of the Union.
Secondly, it is a matter of the identity of Europe, and this is another respect in which two different yardsticks are being applied. This is a legitimate concern. Without Europeans, Europe means nothing. Europe is not an association of all types of countries in the world that meet its accession criteria, but a union of all the European states that meet the criteria and want to accede. Of course Europe has an identity and borders. That identity, Mr Özdemir, cannot be reduced to Christianity or Islam. The Muslim Bosnians are unquestionably Europeans, whereas the Christian Ethiopians clearly are not. Let me answer your point by quoting your party colleague Mr Voggenhuber, who said that Turkey is not part of greater Europe but of Asia Minor. There are limits to everything, including the scope for European integration, and it is realistic that we should take that into account. There are countries which are partly European, such as Turkey and Russia, and their partial integration – by which we mean conferring special status or establishing a privileged partnership – with the integrated European Union is a sound strategy that will ultimately benefit both parties.
I hear repeated calls for consistency. It may be a mistake, say many Heads of State or Government, to let Turkey accede or to launch accession negotiations at the present time, but consistency is essential once a promise has been made. Let me say in reply that there is nothing more consistent than lemmings. I have no desire to be led by lemmings, nor do the people of Europe. Even that controversial decision adopted in Helsinki stipulates that the Copenhagen criteria must be satisfied before negotiations can begin. I cannot imagine that Turkey will manage to fulfil the criteria within the next few days or weeks. Turkey is plainly not satisfying the criteria, as the Eurlings report and the Commission report also demonstrate, but we must face up to that truth and draw the appropriate conclusions. Turkey must continue to receive support in its quest to establish democracy and the rule of law and to integrate itself into the Western world. That is true, but full membership would be more than either Turkey or the European Union could handle, and rejection is therefore in the interests of both parties.
The Heads of State or Government will have to examine two issues in Brussels next Saturday: firstly, is it in Turkey’s best interests to pursue this approach, and, secondly, can the EU even cope with such enlargement?
Mr President, I am pleased for Mr Eurlings that his report, after so many amendments, finally appears to be taking shape. I am also pleased that, together with German Chancellor Schröder, Prime Minister Balkenende confirmed today that negotiations with Turkey will be about full membership and about nothing else. I am therefore somewhat disenchanted that some Members of this Parliament have tabled amendments suggesting something other than full membership.
These are exciting times for Turkey and for Europe, and many exciting years will follow – years in which Turkey will need to improve a great deal in the areas of human rights, women’s rights, freedom for trade unions and freedom of religion. Above all, Turkey must learn to deal with NGOs such as the Red Crescent, and learn to see them as being useful for the European integration process instead of a nuisance. Moreover, those self-same NGOs are urging the EU to open negotiations with Turkey, which many of them believe will benefit the human rights situation there.
Soon, many will celebrate Christmas in Europe, but many, including Turks, also celebrate the Feast of Sacrifice. I hope that the Council’s statement on 17 December will give everyone cause to celebrate, because both Turkey and the European Union can benefit from a fair and open process of negotiations. The Eurlings report is a first step in the right direction, towards full Turkish membership of the European Union.
Mr President, many people believe that Turkey deserves to be invited to join the EU. It is the only secular country and the only notable democracy in the Islamic world probably the only one where we can speak of women’s rights in a European sense. Turkey has also officially renounced its Islamic inheritance. At the same time, Turkey is aware of Europe’s promise of an invitation to begin negotiations, since 2009 will mark the 50th anniversary of the Turkish Prime Minister Adnan Menderes’s respective request. Representing a small nation, I believe that there are, however, a number of issues that ought to be resolved before the EU begins negotiations with Turkey.
First, Turkey must recognise the legitimate Greek Cypriot Government. In fact, there is no alternative, since candidate countries must commence negotiations with all EU Member States separately, and that includes Cyprus. Also, it is just as natural that Turkey should withdraw its armed forces from all positions within EU territory.
Second, I believe that Turkey must acknowledge the 1915 Armenian mass murder as genocide, which was not planned by religiously fanatical Osmans, but by secular young Turks, many of whom later became Ataturk’s supporters.
And third, why does Turkey completely disregard the fate of the world’s largest stateless nation, the Kurds?
Thank you, Mr President, first of all, I would like to note that our colleague Mr Eurlings has carried out an enormous task and deserves our acknowledgement and gratitude. Having analysed Mr Eurlings' report, it is obvious that Turkey does not meet the Copenhagen criteria today, that is, it is not capable of passing the tests which had to be overcome by those European Union Member States which became members of the club after 1993, that is, after the Copenhagen criteria had been laid down. While listening to the speeches which propose that Turkey be recognised as ready to start European Union membership negotiations, in spite of the violation of minority rights, basic human rights and freedoms in Turkey, one is reminded of George Orwell's ‘Animal Farm’; an order where everybody is equal, but some are more equal. In other words, we are showing double standards as regards further European Union expansion. This is largely due to the fact that the state which is seeking full European Union membership, but failing to meet the requirements, has a powerful advocate. Maybe we are ready to review, to revise the Copenhagen criteria, to lower the level of requirements?
Turkey today maybe another Eurasian state tomorrow, for example Russia? The economic aspect of Turkey’s European Union membership is also important. The former European Commissioner for the Internal Market warned that the European Union will explode if it does not reform agricultural and regional policies. The European Union's ability to absorb new members and overcome the economic challenges of European Union expansion are not infinite. Extensive European Union expansion undoubtedly has limits and it would be wiser to consolidate the consequences of the most recent European Union expansion, to evaluate the economic results of Romania and Bulgaria joining the European Union, as well as forecast the economic consequences of Ukraine and Moldova’s European aspirations, that is, matters which should be our priority. Therefore, I believe that it would be in the European Union's interests to have a privileged partnership with Turkey.
Mr President, the prospect of EU accession has been the motive for democratic reform in Eastern Europe, and this week the EU will decide if it will be so for Turkey too. As Mr Verheugen said, there is no more that the Turkish Government could have done. It is time, 41 years after the promise was first made, for the EU to honour its side of the promise and for the talks to start.
It is agreed that Turkey should be treated the same as every other applicant country, yet some in this debate seek to suggest that referenda be held in existing Member States, that a new type of status be invented, that permanent 'safeguards' be introduced against EU freedoms, or that big countries should be treated differently from small ones. No other accession country has been treated in this way and Parliament should reject these amendments. Indeed, I ask Commissioner Rehn this: if the Council decides to start talks 'without delay', would he indicate in his reply how he would interpret this? What timescale would he recommend?
No-one denies that there are important issues of concern relating to Turkey and these are well dealt with by compromises in the text in the Eurlings report. But if Leyla Zana, ten years a political prisoner, came as she did two months ago to this Parliament saying that the promotion of human rights requires us to open the talks, who in this Chamber can with any credibility use human rights objections to support the rejection of Turkey?
The plain truth is that too many people use these arguments. They talk about European identity and the fundamental character of the Union to hide their true belief that a country with a majority Muslim population should never be allowed to join. They seek to talk up the clash of civilisations, yet for three million Turkish people in today's European Union, and for one million Muslims in my own country, the United Kingdom, the only civilised Europe is one based on the freedom of all religions and of none, of ethnic diversity and of combating racism.
No new preconditions, no further delays. Vote yes for a better Turkey, but vote yes, too, for a stronger, more prosperous, more influential, more tolerant and more secure Europe for us all.
Mr President, this is not a debate for or against Turkey: that would be a huge debate and I do not wish to be part of that game. This is a debate about our own future as part of a political project and about the legitimate right of Turks to benefit from the kind of growth and stability that can only be brought from Europe.
It is our duty to find new kinds of relationships with our neighbours and allies, so that both goals can be made equally compatible without endangering the success of our own projects and dreams and making them collapse, which is what could happen if things are not done properly. Membership of the European Union cannot be the only option we give to our neighbours and friends. That needs to be said clearly. Other very clear options have to be kept in mind.
Finally, the European leadership has ignored public opinion and the citizens of Europe too often. This time that neglect on the part of our political elite – treating our citizens as babies – could have catastrophic effects.
Mr President, I shall begin by congratulating Mr Eurlings on his report, which offers us an accurate portrayal of the current situation in Turkey. The report reminds us that, despite the significant reforms underway in Turkey, there remain some worrying areas, such as the fact that torture still takes place, the fact that human rights are not routinely respected and the fact that the genocide of the Armenian people has not been acknowledged. The obvious question, therefore, is whether the conditions are right to begin negotiations with a view to accession.
As regards Cyprus, is it possible, or in any way acceptable, for a European Union of 25 Member States to set up negotiations with a country that only recognises in full 24 of those Member States? This strikes me as surprising, to say the least. Lastly, is the EU capable, in any case, of completely integrating Turkey, with all that that implies in financial and structural terms and as regards European cohesion?
A further question: will our external security be strengthened if we acquire borders with problematic countries such as Iran, Iraq, Syria, Azerbaijan and Georgia? I have yet to even come to the question that ought to be asked first: where will the EU’s borders end up? I am not speaking merely about geographical borders, but rather of the conceptual borders to which Mr Toubon rightly referred in his speech a short time ago.
Given all of these constraints, Parliament must at least leave the door open to an alternative to full accession, an alternative that takes account of the privileged relations with this great country, but an alternative, none the less. If this does not happen, Parliament will be making the same mistake as others in the past, namely that of giving the wrong signal, albeit perhaps for the right reasons, to the great Turkish nation, or else tying Europe to commitments that it might later not be able to meet, or might not actually want to meet.
The European Council is making a very important decision this week – on opening accession talks with Turkey. Opponents of accession, and we have heard the arguments here today, say that Turkey is not a European country, that it has different cultural, historical and religious roots from those of Europe, that it is situated in the unstable Middle Eastern region, that human, civil and political rights are not adequately observed in Turkey and that Turkey is not ready either politically, economically or in terms of its socio-economic development.
It is, of course, possible to go along with many of these arguments. The decision to be made by the European Council, which we are now discussing, however, is not about Turkey’s accession, but about the opening of accession negotiations. There is no doubt that Turkey, in its present situation, is not yet ready to join the European Union, but nor is the European Union ready for Turkey’s accession. I believe, however, that the decision on whether or not to start such talks with Turkey is a quite separate issue.
As has already been stated, these accession negotiations will run for many years and, during this time, the individual measures, procedures and progress in the different areas will be monitored in detail, whether it be in the field of human and civil rights, political reforms, socio-economic development or whatever. Of course, if Turkey’s obligations are not met, negotiations may be broken off at any time, and this has been made clear.
I am of the opinion that the European Union should has obligations of its own. Since Turkey has been awarded the status of candidate country and, according to a report published by the European Commission, has made clear progress in meeting the Copenhagen criteria, it should be given a chance: the chance to continue with far-reaching political and economic reforms and the chance to fulfil the legacy of the founder of the modern Turkish state Kemal Ataturk and come closer to the West. It is an ambitious project and it is my view that, if it succeeds, both Turkey and the European Union will benefit. If it does not succeed ...
Mr President, to balance the focus on problems and challenges of Turkish membership, can I just welcome the prospect of Turkey's vibrant and generous culture enriching the European Union, as it already does in North London where I live, not least through the presence of Turkish and Kurdish people as well as the excellent food.
I also regard Turkey's Muslim identity – a secular Muslim identity – as a positive contribution to a harmonious development of the EU as a multicultural society. But I would just like to stress the paragraph of Mr Eurling's report that invites the Turkish Government to take more active steps to bring about reconciliation with those Kurdish forces who have chosen to abandon the use of arms. I hope that as part of the accession process Turkey will be persuaded to seek a political solution to the desire of the Kurdish people to express their identity, perhaps through some kind of political devolution. The PKK's 1999 ceasefire is under strain, and only political negotiations can ensure permanent peace.
Mr President, the Eurlings report is a rare phenomenon in this House, in that it catalogues the violations of human rights, minority rights and ethnic rights that have taken place within a particular country. The main issues are torture, religious freedom, women’s rights, the constitution and the occupation of part of the European Union or, to be more precise, part of a Member State of the European Union, as well as the question of the Armenians and freedom of expression. The conclusion that has been drawn – mistakenly, in my opinion – from this catalogue of violations is that negotiations should be launched, as many of my honourable colleagues have pointed out.
A few years ago, negotiations with Slovakia were suspended for far, far less, and now compliance with the Copenhagen criteria is being presented as an optional extra for the future with no hard and fast statement of the Union’s position. Turkey’s democratisation efforts must be supported, but surely their success does not depend on membership of the European Union but rather on a policy of good neighbourly relations and fruitful partnership. Two thirds of the European population are opposed to the opening of accession negotiations and to Turkish membership of the European Union. In some countries, such as Austria, France and Germany, this opposition exceeds 70%. This raises the question why the Commission, many parliamentarians, the Council and numerous Member States are pursuing policies that go against the clearly declared interests, opinions and wishes of the people.
Such action is politically incomprehensible and utterly short-sighted, because it creates enormous difficulties with regard to public opinion as well as jeopardising the future prospects of the European Union. I am in favour of a privileged partnership, not Turkish membership of the Union.
Mr President, today’s report on Turkey is of crucial importance, since the decision taken by the European Council on 17 December has an historic significance which goes further than the political aspects indicated in Mr Eurlings’s report.
We in the Committee on Industry, Research and Energy also have an interest in highlighting and applauding the progress Turkey has made in the economic field in terms of the criteria established by the Union and, in particular, we wish to emphasise its compliance with the Community in fields such as energy policy, industrial policy, research and development and telecommunications. Nevertheless, although the direction taken as a whole is correct, the progress made in each of these fields has been unequal and, therefore, progress must be made in the future on at least four aspects which I am going to mention briefly.
Firstly, it must improve its administrative capacity to complete and enhance the application of the Community acquis. Secondly, there needs to be more independence in the monitoring of State aid. Thirdly, it must increase the budget dedicated to research and development as a proportion of its GDP. And fourthly, the legal framework in the telecommunications sector should be reviewed. That, ladies and gentlemen, is essentially the content of the amendment that we in the Committee on Industry, Research and Energy are proposing to Mr Eurlings’s report.
Mr President, next Friday the Council will make a decision that will affect the future of the European Union – on opening accession negotiations with Turkey. It must be said that every time accession negotiations have been opened they have ended in accession. Furthermore, ladies and gentlemen, I urge you to ensure that the amendment that we have tabled, calling for a privileged partnership with Turkey, is taken on board.
The fact is, as I said in this House in November 2002, that there are no grounds for Turkey joining the EU. Firstly, the Treaties say that the EU is open to European countries; 95% of Turkey’s territory, of which the capital is Ankara, is located in Asia. Secondly, the more we enlarge the Union, the more we will dilute it, the further we will move away from political Europe and the less able we will be to pursue common policies. Thirdly, if Turkey were to join the EU in 2015, it would be the most populous country with 80 million inhabitants, which would give it the highest number of Members of this Parliament and significant weight in the Council.
Lastly, if we accept Turkey into the Union, what argument would we be able to put forward against other applicant countries knocking on our door at some future date, such as Ukraine, Morocco and Algeria? For all of these reasons – and not to mention the fact that the Copenhagen criteria have not been complied with, the Armenian genocide has not been recognised and, indeed, an EU Member State is not recognised – a decision must be taken on Friday that goes beyond the accession or exclusion debate. The solution, I repeat, is privileged partnership. Let me state clearly that this is not an anti-Turkish position; it is a pro-European position.
– Mr President, Mr Eurlings had a very difficult job to accomplish. He tried to square the circle. The evidence which he has set out vindicates the view that Turkey is not ready to be given a date for opening accession negotiations. On the other hand, however, he has substantiated the yes position whereby, at this moment, judging strategically and studying the situation, Turkey should open negotiations with the European Union.
From everything set out in the report and from everything we know, it appears clear that Turkey does not meet the Copenhagen criteria. Paragraph 7(a)(3) of these criteria is clear: Turkey has deficits both in the area of democracy and in the area of human rights and in the area of respect for minority rights, as well as in numerous other areas.
At the same time, as far as the Helsinki conclusions are concerned, Turkey is violating the spirit and the letter of paragraph 4 by being in a state of constant friction with Greece, given that it continually violates airspace on a daily basis and, most importantly, it continues to occupy part of European territory, part of the Republic of Cyprus, and continues to say that it does not recognise the Republic of Cyprus. It is ultimately a matter of self-respect for the European Union to say that it will enter into partnership with a state which does not recognise one of its members. It is something which Europe needs to address decisively and dynamically.
We Cypriots are not against the Europeanisation of Turkey. We want a neighbour which identifies with European values and we hope – and believe – that, through this current procedure, Turkey will end up moving towards Europe and adopting European values.
Mr President, Commissioner, ladies and gentlemen, I wish to thank Mr Eurlings for a skilfully produced report. Leyla Zana, winner of the Sakharov Prize in 1995, told us in October to include Turkey in the negotiations or else the Kurds would not survive. This is a serious argument for talks, but it only means that Turkey will now be included within the observation category. The start date for negotiations must still be left open, with no deadline. Turkey needs to fulfil all the requirements of European democracy, including the rights of women.
It is important that the negotiations can be broken off at any time if there is insufficient progress. For Turkey there are therefore three potential exits: the beginning, the end and right in the middle of everything. We will not be ready for enlargement for a long time, but we can begin negotiations now. Turkey is not Europe, but democracy and human rights are, and that is why these concepts should be spread, at least within our neighbouring countries.
Mr President, Turkey is a large country straddling the border between Europe and Asia in an area of particular geopolitical sensitivity. It is in the interests of the Union to integrate Turkey firmly into European structures, and it is evidently in the interests of Turkey to bind itself into those structures. That is why Turkey applied for membership many years ago. There are clear criteria for accession to the Union. These were laid down at the Copenhagen summit more than ten years ago, in 1993. A candidate for membership must fulfil a set of defined political and economic criteria and must accept the established body of European law. The Union is likewise bound to do its homework. It must be ready for enlargement and must not put its previous progress in jeopardy.
A few weeks ago, the Commission presented another progress report on Turkey, recording some remarkable achievements, particularly as regards the applicant country’s fulfilment of political accession criteria. Progress has been made towards the establishment of democracy; in particular, the political power of the armed forces has been curbed in favour of the civil authority. There have also been encouraging developments towards enshrinement of the rule of law. Corruption, on the other hand, remains a major problem, and people are still being tortured in Turkish prisons. In the realm of fundamental rights, the report once again made scathing criticisms, stating, for example, that things were in a bad way with regard to religious freedom in Turkey, not to mention the numerous minority issues that remain unresolved.
The Commission went on, however, to conclude from this very mixed progress report that the time had come to launch formal accession talks while conceding that derogations, possibly of a long-term nature, would have to be made from the rules of the common market in respect of crucial membership obligations. This is a case of applying double standards and speaking with a forked tongue. Either Turkey has done its homework and meets the political criteria or it does not; and if we have no intention of granting Turkey all the rights arising from membership, we should make that clear without delay and start to consider a privileged partnership instead of obsessively pursuing this notion of accession. At the weekend the Council is required to take a very important decision on this matter. I hope it will abide by the rules that the selfsame institution, the European Council, set in Copenhagen ten years ago for this eventuality.
Mr President, the Hungarian Socialist contingent congratulates Mr Eurlings on a very good report.
For us, the situation of national minorities is a matter of principle. Without increased territorial autonomy for the Kurds, Hungary and the Hungarian Socialists will never vote for Turkey’s accession. For us, it is a matter of principle.
As chairman of the intergroup for traditional national minorities, I feel that special importance must be attached to the situation for non-Muslim minorities. Ethnic minorities, religious minorities and, especially, women, must be respected. This may be the start of negotiations, but we do not yet know the outcome. These negotiations are an opportunity for both Turkey and the EU, but they do not constitute a guarantee.
– Mr President, ladies and gentlemen, the topic that we are discussing today in this Chamber, and which we have been discussing for years in the European Parliament both in official sittings and in private talks, is a difficult and complex problem.
We Members have assessed the pros and cons and are united in the firmly-held conclusion that it is both advantageous and essential to give the green light to accession negotiations. To reject them would mean thwarting the efforts that Turkey is making to modernise itself and to develop a democratic system; it would mean consigning that country to the confusion and despotism of unstable regions such as the Middle East and the Caucasus; and it would mean sending out a negative signal to the whole moderate Islamic world, reinforcing the intransigence of the fundamentalists and lending support to those who predict a clash of civilisations.
Today we have an opportunity to narrow the gap between Islam and the West, thanks to a country that has roots in both the history of Christianity and that of Islam. By opening the doors of the European Union to Turkey, we can send out a strong signal to those Muslim countries that have, amidst great difficulty, set off along the road towards democracy and freedom, assuring them that they are on the right road, and showing that the European Union does not consider Islam and democracy to be incompatible. I would remind the sceptics and those who are against Turkey that starting negotiations with that country will greatly increase our security with regard to terrorism, which is a threat that we shall still have to face for many years.
That is why we shall be voting for the report by Mr Eurlings, to whom we offer our most sincere and heartfelt congratulations on the enormous amount of work he has done under particularly difficult conditions and on his ability to find workable compromises among the highly diverse views that enliven this Parliament.
Mr President, I will be voting in support of the report as I have for other related decisions of the European Union in recent times. I understand it to be, first and foremost, a message to Turkey that we are happy with the recent democratic reforms there. At the same time it is, of course, abundantly clear that these reforms do not go far enough and that with regard to the continuation of the process of accepting Turkey into the European Union they should be more meticulous. Like all the other candidate countries, Turkey is required to fulfil all the conditions. This is the basic point of my short speech.
I would like to stress that the European Union itself must fulfil the conditions for further enlargement, particularly in the case of a sensitive country like Turkey. It is bound by the Copenhagen criteria, and I quote, must be ‘capable of accepting new members’. In other words it should fulfil its political, economic and social goals.
In order to become more united and more effective, it must first consolidate itself and strengthen itself from within and I consider the ratification of the European Constitutional Agreement to be a vital precondition, if any further enlargement of the European Union is to be contemplated.
Mr President, the opening of negotiations with Turkey will be a historic event for both Turkey and the European Union. In the modern world, where Islam is being turned into an instrument of conquest and hatred, and has become a lethal weapon in the hands of fanatics, a meeting of the European Union with Ankara provides a unique opportunity to reverse the course of events and turn confrontation into coexistence.
To those who are currently concerned that as a result of Turkey’s accession to the European Union we will have common borders with Iraq and other Middle Eastern trouble spots, my message would be that we already have such borders today in the very heart of Europe. These borders exist between civilisations and cultures, and bear no relation to geographical boundaries. This is also true in the case of Islam, which is present in Europe in the form of many millions of believers. I refer to Muslims who were invited to join the European workforce in the 1960s. They became a major group of our continent’s inhabitants, yet they were not offered a model of integration and coexistence that would have allowed them to identify with their new homeland. This is therefore a problem that we are already experiencing in the very heart of Europe.
During negotiations, Turkey will need to demonstrate its honesty with regard to the Copenhagen criteria, as well as the approach it intends to take to issues relating to religious freedoms, the status of women, acknowledging the Armenian genocide and opening the border with Armenia. This will also provide an answer to those who suspect that Turkey’s accession to the EU would reduce the army’s influence on public life, when the army has always been a guarantee of the state’s secularity.
The opening of negotiations with Turkey ought to make it apparent to the European Union that Ukraine is an equally important and strategic partner for the EU. Ukraine should also receive a clear, rapid and credible prospect of cooperation with and accession to the European Union, and it should receive this as soon as possible. The Ukrainian people have demonstrated a remarkable degree of determination in their commitment to democratic values. They must and should now receive from us an answer commensurate with that determination.
– Mr President, Mr Eurlings has received a great many congratulations this evening and rightly so, because his report is complete and absolutely balanced. I believe that this report should be supported. However, it should be made clear that Turkey, just like any country seeking membership, needs to realise that it has not only rights, but also obligations. The citizens of Europe demand of Turkey respect for international law and convergence with the constitutional, economic, political and cultural .
I would mention the need for full respect by Turkey of human, minority and religious rights and full implementation of the Copenhagen criteria. Furthermore, I do not understand the paradox of the Turkish stand, which calls for the vote of a Member State which it does not recognise.
Finally, Turkey needs to realise that its European prospects depend, first and foremost, on Turkey itself and on the stand which it will maintain on a large number of issues.
Mr President, firstly I wish to thank Mr Eurlings for having successfully completed an extremely difficult task. It is late in the debate. Most things have been said, and many wise points of view have been put forward. It is difficult to cover the whole issue in two minutes. There is no point in even trying, so I am selecting two points in the human rights sphere that are close to my heart, especially because I sit on the Committee on Civil Liberties, Justice and Home Affairs.
Firstly, rapes are committed at police stations, according to Lawyers Without Frontiers. Women dare not report the rapes because of the risk of worse treatment in the form of reprisals. The day that Turkey becomes an EU Member, it is imperative that such things no longer occur.
The other area in which I should have liked to have seen stronger wordings is that of education. In spite of the fact that hundreds of new schools have been started, there are large areas in which, because of male resistance, more than half of all girls aged between seven and thirteen are prevented from going to school and learning how to read and write. When Turkey becomes a Member, hundreds of thousands, and perhaps millions, of pretty and young illiterate women will become citizens of an EU in which good education is crucial to a normal standard of living. Their ability to provide for themselves will be extremely limited. Women must be allowed to go to school now if, in the future, they are to be EU citizens.
There are many good reasons for Turkish membership, but it is up to us – the present Members – to keep up the pressure for reform throughout the whole negotiating process. Under those circumstances, Turkey will be very welcome.
Mr President, what is the purpose of the vote on 15 December on this report concerning Turkey? It is not a matter of rewarding the rapporteur, although he merits my highest esteem. Nor is it a contest between two teams: the unwavering supporters of Turkish accession and those who say that there must be an alternative to full accession and already have one in mind and want to put a name to it. In such a contest, both teams are always liable to score an own goal.
Nor is it a matter of simply echoing the shouts of the crowd in the stands, since these are largely fuelled by emotion. It is quite simply the last opportunity of the European Parliament to convey a final message to the Heads of Government in the Council before they take their decision on the start of negotiations with Turkey and to make their decision as difficult as possible.
The point is that the unquestioned desire of the Erdogan Government to enact reforms contrasts with the reality of social conditions in Turkey, resulting in part from political conflicts, whether in connection with the Armenian or the Kurdish problem, and these conditions are incompatible with our objectives and criteria. It is no coincidence that Kurdish representatives in Paris have chosen this precise moment to demand autonomy for the Kurdish areas in south-eastern Anatolia. The very prospect of negotiations being launched and of possible Turkish accession to the EU, in other words, could actually fuel the conflict between Turks and Kurds instead of defusing it.
By shifting its frontiers to Iran, Iraq, Syria and the Caucasus, the EU would forfeit the that has always separated it from some of the world’s most dangerous trouble spots. This is something else the Council must consider.
The Turkish leaders’ accusation that the EU is imposing special conditions on Turkey for the negotiation process must give us pause for thought too, because it is not the EU that is applying to accede to the Republic of Turkey – quite the reverse. The atmosphere on the eve of the decision on accession talks could not be worse. A process culminating automatically in accession without any other options would be damaging to both the EU and Turkey itself. We parliamentarians should take the opportunity to put this message across clearly before 17 December because, should full accession prove unattainable, there must be other means of integrating Turkey into European structures.
Mr President, the Chamber is already almost empty, and the arguments have nearly been exhausted. I do not wish to return to the issues raised by all the earlier speakers, or to all the previous arguments. One can see both sides to all of the latter. The situation is somewhat reminiscent of the nature of philosophical doctrines, when if all the arguments are analysed, and an attempt made to find the original source of the philosophical system, it ultimately becomes clear that we all differ in terms of personality. What happens is that at some point a certain detail of personality or character determines whether one marvellous philosophical treatise comes about or another, equally marvellous one.
In the case at hand, it appears to me that there is a clear division of those sitting in this Chamber. Some view the possible accession of Turkey to the EU with hope, whereas others regard it with fear, and this is only natural. Those who regard it with fear use the geographical argument, stating that Turkey is in Asia, for example. Those who regard it with hope use the rules of the tennis court. In tennis, if a ball hits the line, it is just as much ‘in’ as if it had been in the centre of the court. This is indeed one way of looking at things. For me, the decisive factor regarding this issue has been the opinion of those working for human rights movements both in Turkey and outside. I have in mind Mrs Zana first and foremost, but also many others who stress the negative aspects of the situation in Turkey in their reports, but who also state that membership of the European Union offers a chance for things to change. This is an absolutely crucial issue, and people inside the country must be asked for their opinion.
Ladies and gentlemen, we are not all opposed to Turkey’s accession to the European Union, and not all countries are opposed to such an accession. In a survey recently carried out in Poland, 72% of its citizens were in favour of a further enlargement of the European Union. We are dealing with a fundamental difference.
Mr President, I would firstly like to thank my colleague, Mr Eurlings, for his excellent report, which takes account of different points of view. Although I myself am more critical of Turkey’s accelerated accession, I nevertheless lend my strong support to adopting Mr Eurlings’s report.
What amazes me most about Turkey’s membership is the great haste in which it is being pursued. Many experts predict that the political strength to say no to Turkey will not be found anywhere in ten years’ time, even if she did not meet the conditions of membership. This haste could prove to be a big mistake.
In Turkey’s case, we cannot turn a blind eye to the matter of human rights. The conditions relating to human rights and those of minorities must be fully met before membership can be approved. I myself am also worried by how much Turkey’s membership will cost, and the fact that nobody seems to know this. External estimates suggest quite enormous sums of money. The contributions by the current net contributors would grow substantially. This in turn could increase public dissatisfaction with the EU.
After Turkey has joined, the Union will no longer be the same EU as it is now. For that reason, our citizens should have the right to express their own opinions about the issue. We should encourage the Member States to organise referenda on it. I fear that Turkey’s accelerated accession is too big a mouthful to swallow, and that the EU is likely to choke on it.
.  Mr President, thank you for the many remarks I have heard. The Members of this House have expressed a huge range of opinions. What virtually everyone in this House believes, if I have listened carefully, is that the decision to be taken by the Council on Friday is a very important one and a very important resolution. The decision to open negotiations with Turkey is, naturally, important for the European Union, but is just as important for Turkey.
A number of you, including Mr Rocard and Mrs Seeberg, have emphasised that throughout this discussion, we should also sufficiently highlight the benefits that will eventually accrue if Turkey joins us. These are benefits for the public both economically and in terms of security. Many have expressed their concerns as well. I can say that some of the concerns I have heard here are also concerns that are important in the European Council and are discussed there at great length, as the General Affairs Council, in fact, did this morning . A much-heard concern, and one that is also discussed in the Council, is the situation relating to human rights, torture, religious freedom and the position of minorities. Those are concerns that have been expressed from many quarters, including Mr Poettering and Mr Brok, and – if I can put it that way – also from the other side, by Mr Schulz and Mr Lagendijk. It is those concerns, among others, that form the underlying consideration for our hope to be able to reach an agreement on Friday about a new negotiating framework on the basis of the proposals tabled by the Commission for a new way of negotiating which will offer better guarantees for the negotiating process running smoothly.
One of the important new elements in this is the option of suspension, which has also been suggested by some of you, and which can be very relevant precisely in the case of violations of human rights and the other aspects I mentioned. Mr Duff specifically asked for the procedure to be explained. He asked whether a single Member State might request suspension or whether this has to be done by one-third of the Member States. I can inform Mr Duff that the presidency suggests – again based on the Commission proposals – that one-third of the Member States be required to submit the request for suspension, that is to say to request the Commission to submit a proposal to that effect. The Commission should therefore table a proposal which will be decided upon by qualified majority. I therefore share some of your concerns and would emphasise that the majority of the Commission’s sound proposals will for that reason be adopted in the proposals which we will now be submitting to the Council and on which decisions will be taken on Friday.
Finally, I would like to repeat what Mr Lagendijk and Mr Jałowiecki said in this connection. Many human rights organisations and other civil society organisations in Turkey emphasise that there are indeed many other areas of concern and that a great deal is yet to be done, but that, at the same time, it is of the utmost importance for the positive step to be made now and for negotiations to be opened.
I should also like to mention a concern which I do not share and which, fortunately, has been mentioned by few, namely religion. I am in total agreement with some of you, including Mr Schulz and Mrs Bonino, who emphasised that the European Union is about values and not about religion. A European integration project is not a religious, but a political project.
Another concern that I share has to do with the discussion about Cyprus and its recognition by Turkey. A number of you have mentioned this aspect, including Mr Beglitis, who explicitly asked what the presidency’s thoughts were on this. On Friday, the presidency would like to achieve formal recognition by Turkey of the fact that Cyprus is a Member State of the European Union and that it is one of the Twenty-Five countries forming part of the EU. That can be done by signing the protocol to the association agreement.
Yet another concern that was raised by various Members, including Mr Hänsch and Mr Pahor, relates to the EU’s absorption capacity. Not only Turkey must be ready, also the European Union must be capable of receiving an acceding country well. Since I share this view, the presidency will try to include the EU’s absorption capacity in the conclusions.
A sensitive, yet important, point that was mentioned by many is the open-ended nature of the negotiations. That is an important point, and precisely because of its sensitive nature, it will also be discussed at great length in the European Council, where the final decision will be taken. Needless to say, I cannot make any predictions, but I can say two things about it
On the one hand, it must be absolutely clear, as the presidency has constantly emphasised, that we are discussing accession negotiations. The negotiations have no objective other than discussing accession negotiations. That is an essential element, and should also be reflected in the Council’s words and conclusions on Friday. On the other hand, it is, indeed, an open-ended process. Nobody can guarantee what will be the outcome after all that time, and we must realise that we could be faced with a situation where it transpires that no result has been achieved. In this respect too, we are mainly guided by the suggestions already made by the Commission.
I should like to conclude with a general observation. I am positive about the possibility of taking this decision, as it is now taking shape, on Friday, and I think that it will be a positive decision. It will be a positive one because we will then agree to open negotiations with Turkey. That is positive for the European Union, but also – and I should like to add this – positive for Turkey. The decision, however, will need to contain sufficient guarantees to accommodate the concerns that have been brought here.
Finally, it is also positive because if we as European Council can take Friday’s decision in this way, we do justice to public involvement. Mr Poettering, Mrs De Sarnez and many others have underlined the importance of involving the citizen in this far-reaching decision. I think that by taking the decision in this manner, we can explain to the citizen that an open and extensive debate has taken place in this Parliament and on many other platforms. We will be able to demonstrate to the public that the step we are now taking is very important for their economic position and their security, but at the same time, that we have taken their many concerns very much seriously.
. Mr President, I thank you and the honourable Members for a very rich, analytical and multi-dimensional debate, which has covered virtually the whole spectrum of European public opinion ranging from future peace dividends to past crusades and, more seriously, from women's rights to religious communities and their rights in Turkey.
I will touch on a limited number of questions that Members addressed directly to the Commission. First, there have been numerous requests for rigorous monitoring of legal reforms and human rights in general. I fully agree with this. The rigorous monitoring mechanism and the annexed suspension clause are indeed at the core of our negotiation strategy with regard to Turkey in the coming years. It is also very much in the interests of Turkey because it maintains the strong incentive to implement and consolidate the necessary legal and political reforms. We will be preparing a monitoring report during 2005 concerning the fulfilment of criteria in the field of human rights in general.
These criteria include the issue of trade union rights, which Mr Rasmussen raised. He referred to an ongoing court case of which the Commission is aware. We are monitoring this case very closely. In our report we consider this to be a serious test case with regard to the depth of legal reform in Turkey, which touches upon trade union rights, language rights and the rights of minorities in Turkey. This also involves the question of non-Muslim religious minorities, which has been addressed in depth by Mr Eurlings in his report and referred to by several Members here this evening. I would like to underline that although freedom of religion is guaranteed by the Turkish constitution, non-Muslim religious communities nevertheless face a series of structural difficulties, such as the lack of a legal personality and the lack of full economic rights. The Turkish authorities are committed to adopting a law addressing these structural problems. A draft law on foundations is currently being discussed and the Commission has been officially invited to submit its comments to the Turkish authorities on this critical piece of legislation. We will continue to have dialogue and put pressure on the Turkish Government on this particular subject.
Concerning the enforcement mechanism of the suspension clause, to which Mr Duff referred, the origin of the suspension clause lies in the development of the . The Union now has clauses in Article 7 of the Treaty on European Union and in the draft Constitutional Treaty that provide for a procedure to deal with cases where a Member State seriously and persistently breaches the basic principles of the Union. It is only logical and normal that similar rules should also apply to candidate countries. In fact, it has always been the case even in the past that such serious situations would lead to a suspension of negotiations. Thus the inclusion of an explicit suspension procedure is based on a new and the Commission will base its proposal on these principles of the Treaty. Thus I am fully in agreement with Mr Nicolaï and with Mr Duff.
On the question of the privileged partnership, the instrument of a special partnership is provided for under the draft Constitutional Treaty. It is intended to give special treatment to neighbours or other partners representing a strategic interest for the European Union. The idea of the special partnership underlines in particular the New Neighbourhood policy, which the EU seeks to extend to its eastern and southern neighbours. This initiative does not apply to Turkey, which has been a candidate country since the Helsinki summit in 1999. It is hard to figure out how any more could be offered to Turkey than it already has under the privileged partnership.
First of all, Turkey and the EU are bound by a customs union which constitutes a far-reaching instrument of bilateral cooperation in the area of trade and economic cooperation, implying a great degree of economic integration. Second, Turkey already participates in numerous Community programmes in a wide range of areas such as culture, drugs, justice and home affairs, education, research and development. Third, in the key area of security and defence, Turkey participates as a NATO member – via both NATO and the European Security and Defence Policy – in the development of EU security operations. For instance, there are Turkish troops in many countries in the Balkans, and even in the 'European army', as one British newspaper recently dubbed the 'Althea' operation in Bosnia.
With regard to the privileged partnership, and as Mr Nicolaï also said, in my view the clear objective of the accession negotiations will and should be accession if Turkey meets all the criteria for membership by the end of the negotiations. It would not be wise to set any final target date because we have recently learned that schedule should not override substance. We should set realistic targets, not deadlines that we cannot meet.
Finally, Mr Howitt asked about the start-date from the point of view of the Commission. Our mandate is to evaluate whether Turkey fulfils the Copenhagen political criteria. This is what we did. Concerning the start-date of the negotiations, we trust the wisdom of the European Council, of the Prime Ministers and Presidents to make the political judgement with regard to when in 2005 they deem it appropriate to start the accession negotiations.
From the point of view of the Commission, I can say that we are ready to start work – in the words of Parliament's resolution – 'without undue delay'. I only hope that somebody will explain to me the difference between 'undue' and 'due' delay. Nevertheless, we are ready to work without delay once the negotiations have been made and the process can be started.
Mr Swoboda, Mr Szent-Iványi and several others made the very important point that if we succeed in this long process of negotiations, it should and will make the EU strategically stronger. This is the fundamental issue at stake here and the strategic, geopolitical and geocultural crux of the matter. We can learn some lessons from history – we do not have to apply them blindly, but we can indeed learn something. During the Cold War, Europe contained Communism and the Soviet Union and cooperated in terms of enhancing security and human rights with impressive results. We can see this from the significant number of colleagues from free eastern and central Europe who are here among us today as Members of this Parliament.
Now and in the future, the challenge is very much the relationship between Europe and Islam. Europe must, on the one hand, contain Islamic fundamentalism using all the means available and, on the other hand, it must build bridges and dialogue with those representing moderate Islam. If, after long and difficult negotiations, we achieve a situation where the rule of law genuinely prevails in Turkey, and where European democracy meets a predominantly Muslim population, then that would certainly be an asset for Europe and a very important crossroads of civilisations.
–The debate is closed.
The vote will take place on Wednesday.
The key question in this report is that of support for officially starting negotiations with Turkey. Such support is based on a series of conditions and contradictions, which, in some cases, are impositions that go beyond the defence of human rights, whereas with regard to the occupation of Cyprus there is unacceptable indulgence, given that this is an EU Member State with part of its territory under Turkish military occupation.
At this stage, which is not yet that of accession, but merely the opening of negotiations over possible accession within ten years, the important thing to ascertain is whether or not the conditions that we always lay down – in terms of how the situation in Turkey is developing, the interests and concerns of its people and the implications for Portugal – are being met.
If we examine the question of fundamental rights, freedoms and guarantees, it is true that progress has been made, yet this is more the fruit of the struggle waged by the progressive forces than of pressure from the EU, so much so that even the positive amendments to certain legislation have in most cases yet to become a reality. It is true that Leyla Zana and her companions have been released, but, according to information from Turkish and Kurdish progressive forces, around 5 000 people are still detained...
– The next item is the recommendation for second reading (A5-0056/2004), by Mrs Novak, on the common position established by the Council with a view to the adoption of a European Parliament and Council decision establishing a single Community framework for the transparency of qualifications and competences, the Europass system. I shall straightaway give the floor to our rapporteur, Mrs Novak.
. Mr President, Commissioner Figel, ladies and gentlemen.
The intention behind the introduction of Europass is the formation of a single framework of European Union documents to achieve greater transparency of qualifications and competences of citizens. It would also be a contribution to the implementation of the Lisbon Strategy and at the same time it would help to improve the quality of education in Europe.
The Europass documents are: the Europass curriculum vitae, the Europass mobility pass, which records periods of education abroad, the Europass diploma supplement, which contains information about the holder's achievements at a university level, the Europass language pass, which shows language knowledge, and the Europass certificate supplement, which shows the qualifications and competence defined by a vocational training certificate.
Citizens are free to use individual Europass documents or the entire dossier of documents. In future years it will be possible to add new documents, particularly in the field of information technology.
The European Parliament gave its opinion on the legislative proposal at first reading under the codecision procedure on 21 April 2004 and 14 amendments were tabled, almost all of which were taken up. The European Council reached a political agreement on the draft at its meeting on 27 and 28 May.
After the draft document had been discussed in the Committee on Culture and Education it was unanimously decided (with one abstention) to accept Europass with immediate effect at the plenary session of the European Parliament.
As the rapporteur, I support the Europass proposal and I am in favour of its rapid entry into force. Assuring that the advantages and benefits of the use of this document is in the interests of the citizens of the European Union, as well as the Commission and the Netherlands Presidency. The proposed date of entry into force is 1 January 2005. The early introduction of the proposed Europass will also enable the early establishment of all the procedures for its realisation.
According to the proposal, each Member State is responsible for implementation at a national level. To that end each Member State will establish a national Europass Centre, responsible for coordinating activities in this area. A European network of national Europass Centres will also be established. Their activities will be coordinated by the Commission.
It will be the task of national Europass Centres to coordinate, in cooperation with the appropriate state bodies, activities related to the availability and issue of Europass documents, to establish and manage a national information system, to encourage the use of Europass, to ensure, in cooperation with the appropriate state bodies, that relevant guidelines and information about Europass are available to every citizen, to provide information about possibilities for study in Europe and about the structure of educational and training systems, to manage all activities connected to this at a national level with the financial support of the Community, and to participate in the European network of National Centres. The National Centre functions as an executive body at the national level.
The Commission and the Member States will ensure that both at Community level and at a national level appropriate actions are taken to introduce Europass and to keep citizens, education and training providers, social partners and enterprises informed about it. The Commission will also report regularly to Parliament and the Council as to the implementation of such actions.
The first report and evaluation will be three years after the document comes into effect. The report period thereafter will be every four years. Given that education is the basis of the implementation of the Lisbon Strategy, Europass documents will greatly improve the mobility of European citizens in the field of education and employment and will allow closer cooperation between the peoples of Europe.
Mr President, one year ago the European Commission adopted a proposal on the rationalisation of European instruments for the recognition of transparency of qualifications and competences. Europass is this initiative. It is a step towards a European learning area, as my predecessor said during the first reading. Europass will help people make their qualifications and competences clearly and easily understood throughout Europe. It will thus make it easier for citizens to find a job or move more easily from one country to another for studies or work.
The proposal brings together, in a coordinated portfolio called Europass, five existing transparency documents. These are the Europass-Curriculum Vitae, which will highlight personal competences; the Europass-Language Portfolio, which provides an accurate description of linguistic skills; Europass-Mobility, which records all mobility experiences for learning purposes and replaces existing Europass training while giving it wider scope; the Europass-Diploma Supplement; and lastly the Europass-Certificate Supplement. These last documents clarify respectively competences behind a higher education diploma and a vocational training certificate.
Europass is an open framework which in future could include other instruments, for instance to target specific competences such as computer-related skills. I am pleased to know that this essential feature was endorsed and enriched by Parliament, which stressed its importance, as well as by the Council, which defined a clear procedure to put it into practice. This illustrates how the proposal, without having been substantially changed, has been improved through the exchange of views between institutions, based on the widespread consensus on both its purpose and content.
I wish to stress the remarkable work achieved first by Mrs Zissener and now by Mrs Novak, in close contact with the Commission and the Council. This work has allowed us to reach this final stage.
The common position adopted by the Council responds to the concerns expressed by both legislative bodies, integrating the amendments proposed by Parliament with only two minor changes that leave their substance unchanged. As you know, the Commission accepts this common position. I am therefore pleased that Mrs Novak's report proposes accepting this common position, which would allow its entry into force on 1 January 2005.
I intend to go further, proposing to Member States and social partners an appropriate instrument to facilitate the transparency of qualifications. We hope the European Parliament will support the Commission in its efforts.
Finally, I wish to express my gratitude to the European Parliament, in particular the Committee on Culture and Education, for its efforts to speed up the process especially at this second reading phase. I also express my gratitude to both the Irish and Netherlands presidencies of the Council for all their work. Europass is a direct service to citizens.
Mr President, Commissioner, may I express my thanks to Mrs Novak and her predecessor, Mrs Zissener. The Europass is a European record of achievement with which, I am glad to say, we have been able to take a small but important step forward after all the fine words about taking government to the people.
First of all, it creates transparency throughout Europe for all periods of education and training, for skills acquired in all walks of life. Secondly, it creates credibility through the certification and recognition of occupational and extra-vocational experience, including voluntary work in the realms of social welfare, culture and sport as well as the acquisition of various linguistic skills. Thirdly, it creates efficiency, because it fosters understanding and recognition of qualifications and skills for an ever-increasing number of young and not-so-young people.
More than ever before, we need to take government closer to the people, and we need fewer eulogies to a technocratic and bureaucratic virtual Europe. We need tangible instruments, of which the Europass is a prime example. It is a resource for people’s everyday lives. It lets people experience Europe at first hand on a daily basis, wherever they are.
All measures in the field of education policy, such as Comenius, Erasmus, Grundtvig, e-learning, the mutual recognition of diplomas and now the Europass, add value to Europe by lending it a human dimension. This injection of soul into Europe, which puts individuals at the heart of the debate and makes them the focus of decisions affecting their everyday lives, is important. The Europass is a key element, not only in terms of the comparability and recognition of professional achievements but more especially because it includes voluntary social and civic involvement in the catalogue of acquired skills.
I should like to congratulate the Commission and all of us here for having created this really good mechanism in such a short time – less than a year – and I very much hope that, along with the other improvements envisaged by Commissioner Figeľ, we shall have a good platform from which to launch the Europass next year. I wish him, and hence our young people too, every success.
Mr President, Commissioner, with the Europass we have created a supplementary instrument that can help us in the pursuit of many aims, including the implementation of the Lisbon strategy, which we have been discussing extensively. We know that this aim has slipped down the list of priorities and that we should present it in a far more progressive manner than is currently the case. As for this Europass, although it is a ‘soft’ form of evidence of qualifications and competence with no binding force, it is still very important and helps young and mobile people on training courses who spend training periods abroad to obtain a transparent and comprehensible summarised record of their achievements, qualifications and acquired skills with more or less full comparability throughout the EU. This, at last, is a sign of the transparency we are always invoking.
At the same time, the Europass is intended to give future employers within the European Union an overview of a young person’s experience and qualifications. The extended collection of documents, which, as you know, comprises a curriculum vitae, a mobility pass and other papers, is a standardised supplementary instrument. This new framework, which guarantees that new documents in the field of information technology, for example, can be incorporated into the Europass portfolio in future, is very important, because education is always full of innovations, and the Europass will have to accommodate them. I am very grateful for this flexibility.
I should also like to refer to the value of periods spent in other countries, and I believe that the documents should not only record dates and technical details but should also include explicit and retraceable references to intercultural learning experiences and social integration. The EU stands for openness and mobility. It encourages and demands mobility. For this reason, I proposed that people be issued with an introductory guide to mobility. This proposal, unfortunately, has been watered down by the addition of the phrase ‘where appropriate’. May I ask that issuing such a guide be deemed appropriate in very many cases, because that, to me, would be a real sign of government being taken to the people. Moreover, I believe that the national Europass agencies should be integrated into existing agencies and that these should be developed with a view to pooling the experience, activities and networks of existing institutions.
We should also launch an information campaign. The first of January will soon be here, and there is still a widespread lack of awareness. There is therefore an urgent need to mobilise in the cause of mobility.
Mr President, Mr Figeľ, we often hear in this House about achieving the aims of the Lisbon Strategy. We also often hear about delays in meeting targets. We are halfway through the period by the end of which we are aiming to be the most competitive and most dynamic knowledge-based economy capable of sustainable economic growth, with more and better jobs. If Europe’s position in the knowledge-based economy is to be cemented, the appropriate conditions must be created. European systems of education and specialist training must meet the requirements of the new economy and must be able to interconnect. Opportunities for education and specialist training must be offered in the different Member States and at different stages in the lives of young people, whether unemployed or employed, who are threatened by the fact that rapid technological changes might render their qualifications worthless.
Today, this single Framework for the Transparency of Qualifications and Competences make it easier for citizens to inform Europe of their qualifications and competences. This framework will make the existing system of using documents better coordinated, more streamlined and more effective for the transparency of qualifications and competences accepted at European level.
Many employers and head teachers are aware of the current problems with the assessment of levels of knowledge and skill achieved within an uncoordinated framework of different qualifications, certificates and diplomas. The introduction of the Europass will make it easier for workers, students, employers and educational institutions to operate in the European labour and education market.
Mr President, the common position for adopting the Parliament and Council decision on the Europass seems eminently sensible, and one wonders why it took so long to achieve it following the completion of the single market 12 years ago. The difficulty is not in adopting this proposal but in implementing it. Mrs Novak's explanatory statement helpfully highlights the role envisaged for the national Europass centres to coordinate all the activities laid down by this decision.
But this is not some detailed administrative role. If the proposal is to have the maximum benefit, implementation entails direct and continuous contact by the national Europass centres both with universities and colleges and also with employers' organisations. I wonder whether, in his reply to the debate, the Commissioner might dwell on this point and indicate how he sees the national Europass centres successfully undertaking this work?
The other – related – point I wish to raise is the question of monitoring the system. The initial evaluation period will now take place after three years – originally it was proposed after four years – and thereafter at intervening four-year timescales. I would have thought it unlikely that after the initial evaluation period radical changes would be made; so what that really means is that it is not until the system has been up and running for seven years that the Commission is going to be able to take a view on it. That seems rather a long way off. I wonder whether the Commissioner might dwell on that point as well?
Mr President, may I add my thanks to the rapporteur, Mrs Novak for her excellent, rapid and, above all, pragmatic work. My thanks are also due to the Commission for its initiative. This is an area of our activity to which the people of Europe, especially our young people, can relate and from which they can derive many benefits. With such initiatives we can show young people that the Community makes tangible improvements which affect their daily lives. It is certainly a good example of the people-centred policy we need to pursue.
The document on the table is the fruit of a lengthy development process, and I should stress that it is not the final word, for the Commission has also stated clearly that the scope and potential for development must be preserved, and indeed the document itself provides for an open-ended process. Specific initiatives in the field of education, of course, were already being launched back in the sixties and seventies. The aim was always to enhance the quality and mobility of students and trainees without seeking to harmonise European education policies. It goes without saying that we must accompany such measures with instruments and incentives to make cross-border education a feasible option. Particularly for residents of territorially smaller countries with many borders, these initiatives are an important point of entry to the single European market.
The aim must therefore be to introduce further improvements, which means clearing away a significant amount of red tape and, most importantly, involving business and labour organisations and making the system easier and cheaper to manage, especially as regards documentation. More exchanges of young trainees must be encouraged at every level, with primary importance attaching to financial support. This is the only way for us to achieve the Lisbon objective and, in particular, to increase public satisfaction with the Community.
In conclusion, let me simply add that more than 200 000 young people have already taken part in these mobility programmes in recent years, and this is the direction in which we should seek to progress.
. Thank you very much, Mr President. I would like to respond to several points. Of course I should begin by expressing my thanks for the support given to the concept and to the process itself. EUROPASS is a good initiative and I am convinced that it will bear fruit.
Our actual approach has a deadline of next year but as early as tomorrow morning I am travelling to Maastricht, which is hosting a large conference of ministers of education and vocational training. This will be followed by a conference with our economic and social partners, the aim of which is to promote still further the Copenhagen process, which is a constituent part of the Lisbon Strategy. In January, under the Luxembourg Presidency, we want to launch a campaign to apply EUROPASS in the individual Member States. The current network of so-called experts and consultants for EUROPASS correspondents will be changed to a network of national centres for EUROPASS. Our agencies in the various countries will be required to prepare for the transition to national EUROPASS centres. I believe that the resources which the Commission has earmarked for the years 2005 and 2006, although modest, have been directed precisely towards support for the concept of EUROPASS. The sum of EUR 2 million per annum will not only help us to visualise this possibility but will increase its effect in that it will start to be used as a credible document for the transparency of qualifications within the European Union. As Mr Beazley said, the single market does indeed demand much greater opportunities for the movement of labour and also for the movement of students, those people who are in the process of gaining qualifications. I am sure that this further step taken towards the recognition of qualifications other than the regulated ones should not take as long as some of the processes did in the past in building up compatibility in the single market area. I would also like to add to what Mrs Prets said, namely that support for intercultural dialogue will increase and that anyone who can find their feet in a broader cultural environment and who masters the language and culture of a particular country will have the same comparative advantage. The enlarged European Union needs all of this to become a reality. I think I have said enough. I would like to thank you once more for allowing me the opportunity to participate in this discussion and I would like to wish you and all of us every success. Thank you very much, .
– The debate is closed.
The vote will take place tomorrow at 12.30 p.m.